J. S61014/14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                   v.                  :
                                       :
DEVINE A. CAMPBELL,                    :           No. 58 WDA 2014
                                       :
                        Appellant      :


        Appeal from the Judgment of Sentence, December 4, 2013,
             in the Court of Common Pleas of Mercer County
            Criminal Division at No. CP-43-CR-0000121-2012


BEFORE: FORD ELLIOTT, P.J.E., WECHT AND STRASSBURGER,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED APRIL 27, 2015

     On November 21, 2013, following a jury trial, appellant was convicted

of one count of murder in the second degree, 18 Pa.C.S.A. § 2502(b); two

counts of robbery, 18 Pa.C.S.A. § 3701(a)(1)(i) and (ii), and two counts of

criminal conspiracy to commit robbery, 18 Pa.C.S.A § 903(a)(1).      Herein,

appellant appeals from the judgment of sentence entered on December 4,

2013, in the Court of Common Pleas of Mercer County. We affirm.

     The facts of this case are as follows.       On December 30, 2011,

William Basilone (“the victim”) was shot and killed outside of Basilone’s Bar

and Restaurant, the establishment he owned. The security cameras1 outside



* Retired Senior Judge assigned to the Superior Court.
1
  The bar had video surveillance cameras mounted outside and inside the
bar.
J. S61014/14


the bar did not capture the shooting, but did capture the images of three

individuals walking up and down Roemer Boulevard at approximately

10:30 p.m. One of the men was wearing a gray hooded sweatshirt with a

Champion       logo;   he   was    identified   as   co-defendant   Joshua   Stewart

(“Stewart”).    (Notes of testimony, 11/12-21/13 at 368, 375.) The second

man was appellant,2 wearing a plain, dark, hooded sweatshirt and faded

jeans, while the third individual was wearing a camouflage jacket and was

later identified as Tyler Kalenic (“Kalenic”). (Id. at 369, 373, 375.)

        Kalenic explained that earlier that evening, he was with appellant and

Stewart who asked him if he wanted to rob someone with them.                 (Id. at

371.) The men went to Basilone’s, and Kalenic entered the bar by himself

and approached the cash register.          Kalenic testified that he placed a fake

order for a pizza to “[check] the place out” and see how many people were

present.     (Id. at 378.)        The video surveillance depicted Tyree Sanders

(“Sanders”) walking east on Roemer Boulevard where he saw and greeted

Kalenic, Stewart, and appellant. As Sanders walked away, the men walked

back to the parking lot of the bar. At this point, Kalenic left and went home.

        Later that evening, the camera depicted Stewart enter the bar,

approach the register, and leave.          Still later in the evening, the cameras

depicted two individuals, Stewart, who was wearing a gray hoodie and

appellant, wearing a dark hoodie, crossing the street and approaching the


2
    Appellant was 17 years of age.


                                          -2-
J. S61014/14


bar; both men were wearing masks. Stewart had both hands in the front

pocket of his hoodie. Appellant pulled on the handle of the door to the bar

and was unable to open it; the men then walked out of camera range. (Id.

at 392.) After this failed attempt to enter, the men went to the alley behind

the building and removed their masks. (Id. at 393-394.)

     Testimony was presented that appellant argued with Stewart, telling

Stewart that the door was locked and there was no need to go on with the

robbery.   During the argument, the victim came around the corner.

Stewart, who was unmasked, pulled a gun and fired at the victim, striking

him several times.   Appellant immediately fled the scene.   The victim was

pronounced dead at the hospital.    Three eyewitnesses testified as to what

they heard and saw from three different vantage points.         Stewart and

appellant ran to Kalenic’s house and went into the basement.         (Id. at

400-401.) All three men later got into Ciera Vincent’s (“Ciera”) car; Ciera’s

sister Olivia was also present. Ciera drove Kalenic to a friend’s house and

drove appellant and Stewart to Stewart’s house. (Id. at 403.)

     Appellant     was    charged   with    the   aforementioned     crimes;

J. Jarrett K. Whalen, Esq. (“Attorney Whalen”), was appointed to represent

appellant. Attorney Whalen had also been appointed to represent appellant

in other pending criminal cases. On August 22, 2012, counsel filed a motion

to withdraw.     In the motion, counsel explained that while incarcerated,

appellant and Louis Y. Brewer (“Brewer”) allegedly robbed another inmate.



                                    -3-
J. S61014/14


Attorney Whalen had been appointed to represent Brewer in two unrelated

cases. Following a hearing on August 31, 2012, the trial court denied the

motion to withdraw. (Docket #25.)

     On February 5, 2013, appellant’s counsel filed another motion to

withdraw as counsel.      (Docket #35.)    Counsel averred that he received

discovery indicating that Cedric Boyd (“Boyd”), who would be a material

witness in appellant’s case, would testify that appellant and Stewart made

incriminating oral statements and provided Boyd with incriminating written

documents while incarcerated in the Mercer County Jail. Appellant’s counsel

had previously represented Boyd and received privileged and confidential

information relative to Boyd.    The trial court denied counsel’s motion to

withdraw and issued a protective order stating that counsel could not

participate at trial in cross-examining Boyd if he were called as a

Commonwealth witness.       (Docket #43.)    Nor could counsel disclose any

information he received from Boyd.

     On May 13, 2013, appellant filed a motion in limine seeking to

exclude   approximately     55   photographs    of   the   deceased   victim;

approximately 4 of the photographs were taken when the victim was in the

emergency room and the other 51 were taken during the course of the

autopsy and x-rays.    (Docket #54.)       The following day, the trial court

granted appellant’s motion in part and denied it in part. (Docket #57.) The

motion was granted to the extent the Commonwealth consented to withdraw



                                     -4-
J. S61014/14


any photographs of the victim taken in the emergency room or at the

hospital. The motion was denied with respect to the autopsy photographs

and x-rays.

      Appellant filed another motion in limine on November 1, 2013,

seeking to exclude evidence pertaining to Olivia and Ciera Vincent’s

subsequent pregnancies, allegedly by appellant’s and Stewart’s brothers.

(Docket #76.) The motion also sought to exclude appellant’s prior criminal

record, Facebook photographs, and threats made toward Boyd and his

family.   On November 15, 2013, the trial court issued an order finding

appellant’s prior criminal record would be admissible as crimen falsi in the

event that appellant testifies at trial. (Docket #87.) The order also stated

that any testimony by Olivia and Ciera Vincent regarding having children to

appellant’s or Stewart’s brothers is admissible on the grounds of credibility

given their connection by blood to one or both men.       (Id.)   Further, the

court ordered that any testimony by Boyd that appellant told him in writing

or orally about appellant’s plan to have his brother or Stewart’s brother

impregnate one or both of the sisters was admissible for the sole purpose of

establishing the credibility of Boyd as a jailhouse snitch.   (Id.) The order

directed that the Commonwealth shall not elicit information relative to any

threats allegedly made toward Boyd and his family, unless the door was

opened by defense counsel on cross-examination.          The argument that

Facebook and cell phone photographs of either appellant or Stewart should



                                    -5-
J. S61014/14


not be admitted without establishing the Facebook account or other account

information from the digital providers was denied. (Id.) On November 7,

2013, appellant filed a motion for a continuance and related relief, including

a motion for change of venire and/or venue.

      A jury was impaneled on November 18, 2013, and trial commenced.

Appellant testified and averred that he never agreed to rob William Basilone

or any other individual.   Rather, he had only agreed to rob the bar with

Stewart.     When appellant attempted to open the door to the bar but

discovered it was locked, appellant went to the alley and removed his mask

because the robbery attempt was over. Appellant testified that he argued

with Stewart that there was no need to go on with the robbery, and during

the course of the argument, Basilone came around the corner.          Stewart

pulled out the gun and fired at Basilone.

      On November 21, 2013, appellant filed two motions for judgment of

acquittal.   The motions were denied, and appellant was convicted of one

count of murder in the second degree, two counts of robbery, and two

counts of criminal conspiracy to commit robbery.     On December 4, 2013,

appellant was sentenced to serve a term of imprisonment of not less than

35 years to life for the second-degree murder conviction. For the crimes of

robbery and conspiracy to commit robbery, appellant received aggregate

consecutive sentences of 156 months to 40 years’ imprisonment, which were

concurrent with the sentence imposed for second-degree murder. Appellant



                                     -6-
J. S61014/14


filed a post-sentence motion, which was denied.     Appellant filed a timely

notice of appeal.

      The following issues have been presented for our review:

            I.      WHETHER THE TRIAL COURT ERRED WHEN
                    THE TRIAL COURT DENIED APPELLANT’S
                    COUNSEL’S MOTION TO WITHDRAW BASED
                    UPON APPELLANT’S COUNSEL’S PREVIOUS
                    REPRESENTATION OF LOUIS YONTE BREWER?

            II.     WHETHER THE TRIAL COURT ERRED WHEN
                    THE TRIAL COURT DENIED APPELLANT’S
                    COUNSEL’S MOTION TO WITHDRAW BASED
                    UPON APPELLANT’S COUNSEL’S PREVIOUS
                    REPRESENTATION OF CEDRICK BOYD, A
                    COMMONWEALTH WITNESS, AND FURTHER
                    PROHIBITING APPELLANT’S COUNSEL FROM
                    HAVING    ANY    INVOLVEMENT     IN   THE
                    INVESTIGATION,    PREPARATION,     AND/OR
                    CROSS EXAMINATION OF MR. BOYD, OR ANY
                    DEFENSE     WITNESS      WHO        WOULD
                    POTENTIALLY    REBUT    ANY    TESTIMONY
                    PRESENTED BY BOYD, WHICH PREVENTED
                    APPELLANT’S COUNSEL FROM EFFECTIVELY
                    REPRESENTING APPELLANT?

            III.    WHETHER THE TRIAL COURT ERRED WHEN
                    THE TRIAL COURT DENIED APPELLANT’S
                    MOTION FOR SUPPRESSION RELATIVE TO
                    STATEMENTS   AND    WRITTEN MATERIAL
                    BETWEEN APPELLANT AND BOYD?

            IV.     WHETHER THE TRIAL COURT ERRED WHEN
                    THE TRIAL COURT DENIED APPELLANT’S
                    MOTION IN LIMINE REQUESTING EXCLUSION
                    OF AUTOPSY PHOTOGRAPHS AND X-RAYS OF
                    THE VICTIM?

            V.      WHETHER THE TRIAL COURT ERRED WHEN
                    THE TRIAL COURT DENIED APPELLANT’S
                    MOTION FOR CONTINUANCE AND RELATED
                    RELIEF, BASED UPON THE DISCOVERY OF


                                   -7-
J. S61014/14


                   NEW    POTENTIAL   DEFENSE   WITNESSES
                   COMING FORWARD, THE COURT APPOINTED
                   PRIVATE INVESTIGATOR NOT COMPLETING
                   TASKS ASSIGNED TO HIM, THE NEED TO FIND
                   AN UNTAINTED JURY POOL, AND THE
                   POTENTIAL FOR A JURY VIEWING OF THE
                   CRIME SCENE AT THE SAME TIME OF THE
                   YEAR AS THE ALLEGED CRIME?

            VI.    WHETHER THE TRIAL COURT ERRED WHEN
                   THE   TRIAL  COURT    DENIED   IN   PART
                   APPELLANT’S MOTION IN LIMINE RELATIVE TO
                   AN ALLEGED CONSPIRACY TO IMPREGNATE
                   THE VINCENT SISTERS, COMMONWEALTH
                   WITNESSES, AND PHOTOGRAPHS OBTAINED
                   OF CO-DEFENDANT JOSHUA STEWART AND
                   APPELLANT    VIA   JOSHUA     STEWART’S
                   FACEBOOK PAGE?

            VII.   WHETHER THE TRIAL COURT ERRED WHEN
                   THE TRIAL COURT ASSISTED THE APPELLEE IN
                   ADVISING HOW TO EXAMINE APPELLEE
                   WITNESS TYREE SANDERS?

            VIII. WHETHER THE TRIAL COURT ERRED WHEN
                  THE TRIAL COURT DENIED APPELLANT’S
                  MOTION FOR JUDGMENT OF ACQUITAAL[sic]
                  UPON COMPLETION OF THE APPELLEE’S CASE
                  AND APPELLANT’S MOTION FOR JUDGMENT OF
                  ACQUITTAL UPON CONCLUSION OF ALL
                  EVIDENCE?

            IX.    WAS THE SENTENCE OF THE COURT
                   MANIFESTLY EXCESSIVE IN LENGTH BECAUSE
                   THE TRIAL COURT’S SENTENCE EXCEEDED
                   THE MANDATORY MINIMUM, FAILED TO
                   ADEQUATELY CONSIDER APPELLANT’S AGE,
                   THE REHABILITATIVE ASPECT OF SENTENCING
                   AND THAT APPELLANT WAS NOT THE ALLEGED
                   GUNMAN?

Appellant’s brief at 4-6.




                                  -8-
J. S61014/14


      The first issue presented concerns whether the trial court erred in

denying defense counsel’s motion to withdraw based on his claim of conflict

of interest due to his representation of appellant and Brewer in unrelated

cases.   We find no error with either the trial court’s decision or rationale.

After a thorough review of the record, the briefs of the parties, the

applicable law, and the opinion of the trial court, it is our determination that

there is no merit to the question raised on appeal. Accordingly, we affirm

this issue on the basis provided by the Honorable Christopher J. St. John’s

October 16, 2012 Memorandum Opinion and Order and adopt it as our own.

(Docket #25.)

      Next, appellant argues that the trial court erred in denying his second

motion to withdraw, which cited a conflict of interest as the result of

Attorney Whalen’s prior representation of Boyd.      Following our review, we

find no merit to this claim. As Judge St. John’s opinion, filed on March 4,

2013, correctly disposes of the issue presented, we will affirm based on the

opinion. (Docket #43.)

      The third claim presented for our review concerns whether the trial

court properly denied appellant’s motion to suppress information obtained by

Boyd. He contends that the Commonwealth’s use of this evidence violated

his right to counsel guaranteed under the Sixth Amendment of the United

States Constitution and Article I, Section 9 of the Pennsylvania Constitution.

Appellant essentially argues that Boyd acted outside the scope of a



                                     -9-
J. S61014/14


permissible government listening post in obtaining statements and writings

from appellant and Stewart. (Appellant’s brief at 26.)

      The      Commonwealth      cannot     circumvent   a    defendant’s   Sixth

Amendment right to counsel by sending in an informant to question a

defendant in circumstances where police could not do so themselves without

the presence of an attorney for the defendant.               Commonwealth v.

Franciscus, 710 A.2d 1112 (Pa. 1998).              However, where a prisoner

volunteers his complicity in criminal activity to a fellow inmate, he does so at

his own peril. Indeed,

               “the Sixth Amendment is not violated whenever—by
               luck    or    happenstance—the       State     obtains
               incriminating statements from the accused after the
               right to counsel has attached” . . . . [A] defendant
               does not make out a violation of that right simply by
               showing that an informant, either through prior
               arrangement      or   voluntarily,     reported    his
               incriminating statements to the police.

Kuhlmann v. Wilson, 477 U.S. 436, 459 (1986), quoting U.S. v. Henry,

447 U.S. 264, 277 (1980).         A voluntary jailhouse admission to a fellow

inmate is not subject to any more protection than a confession made by the

defendant outside of his jail cell to another person willing to notify

authorities.    Commonwealth v. Ogrod, 839 A.2d 294, 329 (Pa. 2003).

“Rather, the defendant must demonstrate that the police and their informant

took some action, beyond merely listening, that was designed deliberately to

elicit incriminating remarks.”    Id.    In other words, “individual acts do not

become imbued with the character of governmental action merely because


                                        - 10 -
J. S61014/14


they are later relied upon and used by the government in furtherance of

governmental objectives.”      Commonwealth v. Hawkins, 701 A.2d 492,

505 (Pa. 1997).

         The Pennsylvania Supreme Court has found no Sixth Amendment

violation where the defendant “fails to supply any specific evidence” of a

“conspiracy” between the police and the informant.         Ogrod, 839 A.2d at

329.      A defendant cannot establish a violation where he does not cite

“evidence that the Commonwealth arranged for the witness to be placed

near [the defendant] to question him.” Id.; see Hawkins, 701 A.2d at 505

(no Sixth Amendment violation where “the record demonstrates that the two

informants acted on their own initiative without the benefit of any promise or

reward by the Commonwealth”). Likewise, there can be no violation where

“the authorities never solicited [the informant] to obtain information

concerning     the   [crime   for   which   the   defendant   was   suspected].”

Commonwealth v. Lopez, 739 A.2d 485, 500 (Pa. 1999); see id. at

501 n.20, contrasting Franciscus, supra, because there,

              the police agreed to testify on behalf of the jailhouse
              informant concerning his continuing efforts on their
              behalf, and because the police actively assisted the
              informant in his efforts to obtain incriminating
              statements from his fellow inmates, the jailhouse
              informant had been acting as an agent of the
              government     when     he    obtained    incriminating
              statements from Franciscus.

         The trial court made the following findings of fact concerning this

issue.


                                      - 11 -
J. S61014/14


          2.     While in the Mercer County Jail in early 2012,
                 Mr. Boyd shared a cell for about two months
                 with Defendant Stewart and received various
                 information verbally from him with regard to
                 his pending homicide and robbery cases and
                 alleged plots pertaining to his homicide case.

          3.     Prior to August of 2012, [Boyd] also had
                 conversations with [appellant] at the Mercer
                 County Jail and/or reviewed correspondence in
                 the nature of notes and other writings that he
                 was either a direct participant in or was a
                 courier, and later contacted the Mercer County
                 District Attorney’s Office through his then
                 attorney, Stanley Booker.

          ....

          5.     Upon receiving a letter from Attorney Booker
                 confirming Mr. Boyd’s desire to cooperate with
                 the Commonwealth, and that there was no
                 plea bargain in Mr. Boyd’s cases to induce his
                 cooperation, Mr. Boyd met with Detectives
                 Grolemund and Piatek in the Mercer County
                 Courthouse     and   gave   a    tape-recorded
                 interview as to the information he obtained
                 from the Defendants, and at the time of those
                 interviews, Mr. Boyd did not have the written
                 correspondence that he promised to later
                 deliver to the Commonwealth.

          6.     On August 13, 2012, Detective Grolemund
                 advised Mr. Boyd that he was now a
                 government agent and that he should not
                 initiate any questioning or conversations with
                 either defendant.

          7.     After August 13, 2012, Mr. Boyd did not
                 initiate and/or question either defendant, even
                 though     he    continued     to   meet    with
                 Detective Grolemund and Detective Piatek to
                 deliver     various     pieces     of    written
                 correspondence and to give further details
                 pertaining to that communication.


                                   - 12 -
J. S61014/14



            ....

            9.     Mr. Boyd was not offered any plea bargains in
                   any of his cases but the Commonwealth
                   promised to advise the Court in his criminal
                   cases, at the appropriate time, of Boyd’s
                   cooperation and Mr. Boyd requested protection
                   while     incarcerated    and     asked   the
                   Commonwealth for assistance for his family to
                   travel to SCI Albion to meet him.

            ....

            11.    The Commonwealth did not request Mr. Boyd,
                   after August 9, 2012, to affirmatively seek out
                   either defendant and acquire additional
                   information and/or work as a government
                   agent.

            12.    It was at the insistence of Boyd and/or his
                   Attorney Booker that the meetings that
                   occurred   with  the    Commonwealth   and
                   Mr. Boyd occur.

Findings of fact, 4/4/13 at 2-5.

      The evidence demonstrated that Boyd was not acting as a government

informant when appellant voluntarily confessed to him. Appellant failed to

cite or produce any evidence that the police sent Boyd to question

defendant, promised Boyd anything to obtain information from defendant,

intentionally placed Boyd near appellant to further their investigation, or

actively assist.   Rather, once Boyd spoke with the detectives and was

informed that he was not to initiate any questions or conversations with

appellant, he followed those instructions and merely acted as a listening

post. After Boyd met with the detectives upon the direction of his attorney,


                                    - 13 -
J. S61014/14


the detectives promised him no consideration but did offer to advise the

court in his criminal cases that he had been cooperative.       Thus, the trial

court properly denied appellant’s motion.

      The fourth issue is whether the trial court erred when it denied

appellant’s motion in limine concerning autopsy photographs and x-rays of

the victim. (Appellant’s brief at 27.)

      Our standard of review is as follows:

            Admission of evidence . . . rests within the sound
            discretion of the trial court, which must balance
            evidentiary value against the potential dangers of
            unfairly prejudicing the accused, inflaming the
            passions of the jury, or confusing the jury. We
            reaffirm our confidence in our trial judges to oversee
            the presentation of evidence so that overtly
            passionate, intentionally biased and inflammatory
            material is kept out of the courtroom.         We will
            reverse a trial court’s decision as to admissibility of
            evidence only if [Appellant] sustains the heavy
            burden to show that the trial court has abused its
            discretion.

Commonwealth v. Bryant, 67 A.3d 716, 726 (Pa. 2013) (citations and

internal quotation marks omitted).

      When considering the admissibility of photographs of a homicide

victim, which by their very nature can be unpleasant, disturbing, and even

brutal, the trial court must engage in a two-step analysis:

            First a [trial] court must determine whether the
            photograph is inflammatory.      If not, it may be
            admitted if it has relevance and can assist the jury’s
            understanding of the facts. If the photograph is
            inflammatory, the trial court must decide whether or
            not the photographs are of such essential evidentiary


                                     - 14 -
J. S61014/14


            value that their need clearly outweighs the likelihood
            of inflaming the minds and passions of the jurors.

Commonwealth v. Tharp, 30 A.2d 519, 531 (Pa. 2003) (citation omitted).

      Appellant claims that the photographs should not have been admitted

as the cause of death was stipulated prior to trial as was the admissibility of

the coroner’s report.   (Appellant’s brief at 27.)   This argument, however,

ignores the rule stated in Commonwealth v. Stanley, 446 A.2d 583, 588

(Pa. 1982), that the Commonwealth may prove its case with any proper

evidence, “and does not have to accept the accused’s stipulations”

(emphasis omitted).

      Appellant also argues that the very nature of the photographs could

have diverted the jury’s attention from its duty to impartially weigh the

evidence.3 (Appellant’s brief at 28.) The photographs depict the victim on

the autopsy table and the bullet wounds. Appellant argues that he was not

the gunman and was “only charged with felony murder,” so the photographs

had no evidentiary purpose. (Id.) We find no error on the part of the trial

court and affirm on the rationale provided in the April 29, 2014 opinion.

(Trial court opinion, 4/29/14 at 10-12.)

      The fifth issue presented is whether the trial court erred in denying

appellant’s motion seeking a continuance.     (Appellant’s brief at 29.)   The

decision of whether to grant or deny a request for a continuance is within


3
  We note appellant has abandoned that portion of his argument which
concerned the x-rays.


                                    - 15 -
J. S61014/14


the sound discretion of the trial judge. Commonwealth v. Chambers, 685

A.2d 96, 104 (Pa. 1996).       The refusal to grant a continuance constitutes

reversible error only if “prejudice or a palpable and manifest abuse of

discretion is demonstrated.”    Commonwealth v. Griffin, 804 A.2d 1, 12

(Pa.Super. 2002).     Following our review, we find that Judge St. John’s

opinion, filed on April 29, 2014, correctly disposes of the issue presented,

and accordingly, we affirm based on the opinion.          (Trial court opinion,

4/29/14 at 12-15.)

      The argument presented in support of appellant’s sixth issue concerns

the admissibility of photographs of appellant and Stewart from Stewart’s

Facebook page.     Appellant argues that the trial court erred in admitting

these photographs. Specifically, appellant contends that digital photographs

are so susceptible to alteration that either an individual present at the time

the photograph was taken must testify to the accuracy of the image or an

expert must testify that no one has tampered with the photograph.

(Appellant’s brief at 33.)

      Again, questions concerning the admissibility of evidence lie within the

sound discretion of the trial court, and we will not reverse the trial court’s

decision absent a clear abuse of discretion. Bryant, supra. Demonstrative

evidence must also be properly authenticated by evidence sufficient to show

that it is a fair and accurate representation of what it is purported to depict.

Pa.R.E. 901(a).    To authenticate photographs, motion pictures, and video



                                     - 16 -
J. S61014/14


recordings, Pennsylvania courts have always and without exception held that

the photograph or recording must be authenticated through testimony from

a witness with personal knowledge who can testify that it “fairly and

accurately represents that which it purports to depict.”           See, e.g.,

Commonwealth         v.   Serge,   896    A.2d   1170,   1177    (Pa.   2006).

Commonwealth v. Schwartz, 615 A.2d 350, 357 (Pa.Super. 1992)

(photographs must “accurately and fairly depict what they purport to

show”), appeal denied, 629 A.2d 1379 (Pa. 1993).            Evidence may be

sufficiently authenticated by direct proof and/or circumstantial evidence,

including the testimony of a witness with personal knowledge “that a matter

is what it is claimed to be.” Pa.R.E. 901(b). Authentication testimony may

be provided by the person who took the photograph or video, or by some

other witness “with sufficient knowledge to state that it fairly and accurately

represents the object or place reproduced as it existed at the time” of

recording. Nyce v. Muffley, 119 A.2d 530, 532 (Pa. 1956).

       Under the circumstances of this case, we agree with the trial court that

the testimony of the Commonwealth’s chief investigator, Andrew J. Thomas,

was sufficient to authenticate the photographs.       As Judge St. John has

prepared a thorough and well-reasoned opinion that correctly disposes of

this claim, we shall affirm on that basis. (Trial court opinion, 4/29/14 at 15-

23.)




                                     - 17 -
J. S61014/14


       The seventh issue presented avers that the trial court erred in

allegedly assisting the Commonwealth as to how to examine Tyree Sanders

as a witness. At trial, Sanders had difficulty remembering events that took

place on the night in question. The Commonwealth requested a recess to

obtain the full transcript of Sanders’ testimony from Stewart’s trial to

attempt to revive his recollection.      During the recess, the trial court

discussed with both parties how the trial could proceed and discussed

several ways to rehabilitate and refresh a witness’s recollection.

       Following our review of the record, it is clear that the trial court was

acting in the interest of judicial economy when discussing the matter with

the parties in chambers during recess; there is no indication that the trial

court was partial to the Commonwealth or provided inappropriate guidance.

We again affirm based upon our independent review of the record and the

trial court’s opinion. (Trial court opinion, 4/29/14 at 23-27).

       Next, appellant claims the trial court erred by denying appellant’s

motion for judgment of acquittal upon completion of the Commonwealth’s

case-in-chief and upon the conclusion of all of the evidence.        Appellant

argues that there “was no evidence presented at trial to support a conviction

of murder of the second degree, the robbery of William Basilone, or

conspiracy to commit the robbery of William Basilone.” (Appellant’s brief at

36.)   Essentially, appellant argues that assuming the conspiracy did exist,

the conspiracy terminated when he found that the bar was closed, and



                                     - 18 -
J. S61014/14


therefore, the subsequent criminal acts (murder of the victim) were

independent acts beyond the scope of the conspiracy. “Further, nothing was

taken from Basilone’s person.” No relief is due.

            A motion for judgment of acquittal challenges the
            sufficiency of the evidence to sustain a conviction on
            a particular charge, and is granted only in cases in
            which the Commonwealth has failed to carry its
            burden regarding that charge.

Commonwealth v. Foster, 33 A.3d 632, 634-635 (Pa.Super. 2011).

      A defendant commits second-degree murder when he or she is a

principal, accomplice, or co-conspirator to a statutorily-enumerated felony

and a person is killed in the course of that felony’s commission.

18 Pa.C.S.A. § 2502(b); Commonwealth v. Knox, 50 A.3d 732, 739

(Pa.Super. 2012). The defendant need not be a party to a completed crime;

rather, one perpetrates a felony when he engages or is an accomplice to a

completed felony, an attempt to commit a felony, or flight after committing

or attempting to commit a felony. 18 Pa.C.S.A. § 2502(d).

      Robbery is among the enumerated felonies that may satisfy the

predicate-offense element of second-degree murder. Id. A person commits

robbery where, inter alia, in the course of committing a theft, he inflicts or

threatens   serious   bodily   injury    on      another,   commits   or   threatens

immediately to commit any felony of the first or second degree, or takes or

removes property from the person of another by force however slight.

18 Pa.C.S.A. § 3701(a)(1). The evidence is sufficient to sustain a robbery



                                        - 19 -
J. S61014/14


conviction where the defendant intentionally assists his cohort with the

robbery, even if he or she did not carry a weapon, employ threats, or cause

injury. E.g., Commonwealth v. Everett, 443 A.2d 1142, 1145 (Pa.Super.

1982).

      A person is an accomplice if “with the intent of promoting or facilitating

the commission of the offense, he: (i) solicit[ed the principal] to commit it;

or (ii) aid[ed] or agreed or attempt[ed] to aid such other person in planning

or committing it.” Commonwealth v. Murphy, 844 A.2d 1228, 1234 (Pa.

2004), citing, 18 Pa.C.S.A § 306.      Thus “if the accomplice acts with the

intent of promoting or facilitating the commission of the crime, he is equally

criminally liable for the acts of the principal.”         Commonwealth v.

Woodward, 614 A.2d 239, 242 (Pa.Super. 1992).

      The evidence adduced at trial proved that, while being watched on

security cameras, appellant and Stewart attempted to gain access to

Basilone’s bar to commit the robbery while wearing masks. When the men

realized the door was locked, they walked off camera.          Testimony was

presented that they went to the alley behind the building and appellant

removed his mask.     The victim came around the corner, Stewart pulled a

gun and he fired at the victim several times. There was evidence that a very

short time passed from the moment appellant departed the scene to the

fatal shooting.




                                    - 20 -
J. S61014/14


     Appellant argues that he and his partner did not kill the victim while in

the course of the commission of a felony, as he had abandoned the

conspiracy once he found the door was locked.           To the contrary, the

evidence amply showed that the pair was actively committing a robbery

when they killed the victim. These circumstances were more than sufficient

to support the jury’s conviction of second-degree murder.           See, e.g.,

Commonwealth v. Knox, 50 A.3d 749, 752-757 (Pa.Super. 2012)

(evidence   sufficient   to   support   juvenile   appellant’s   conviction   of

second-degree murder where co-conspirator fatally shot victim as victim fled

robbery); Commonwealth v. Johnson, 485 A.2d 397, 401-402 (Pa.Super.

1984) (evidence that co-conspirator killed victim at scene of robbery one

minute after robbery ended sufficient to support appellant’s conviction of

felony-murder; “[w]e are of the opinion that this was a negligible passage of

time during the furtherance of the conspiracy; it did not represent the

termination of the robbery nor appellant’s abandonment of the scheme”);

Commonwealth v. Orlowski, 481 A.2d 952, 961 (Pa.Super. 1984) (killing

of eyewitnesses is natural and probable consequence of violent conspiracy);

Commonwealth v. Olds, 469 A.2d 1072, 1077 (Pa.Super. 1983) (a murder

occurs “during the perpetration of a felony” and is therefore second-degree

murder where it occurs either during an attempted robbery or flight

following an attempted robbery).




                                    - 21 -
J. S61014/14


      Whether the victim’s death was in furtherance of the conspiracy was

for the jury’s determination.    Commonwealth v. McNeal, 319 A.2d 669

(Pa. 1974).     Additionally, it is immaterial whether appellant actually

expected Basilone’s death.      He may be charged with knowing that death

could result from the robbery. Commonwealth v. Martin, 348 A.2d 391

(Pa. 1975). In this latter instance, he remains responsible for the murder.

      The final issue concerns the discretionary aspects of appellant’s

sentence for second-degree robbery. “It is well settled that, with regard to

the discretionary aspects of sentencing, there is no automatic right to

appeal.”   Commonwealth v. Austin, 66 A.3d 798, 807-808 (Pa.Super.

2013) (citation omitted).    This appeal is, therefore, more appropriately

considered a petition for allowance of appeal. 42 Pa.C.S.A. § 9781(b). Two

requirements must be met before a challenge to the judgment of sentence

will be heard on the merits. Koren, supra. First, the appellant must set

forth in his brief a concise statement of the reasons relied upon for

allowance of appeal with respect to the discretionary aspects of his sentence.

Id.; Pa.R.A.P. 2119(f).   Second, he must show that there is a substantial

question that the sentence imposed is not appropriate under the Sentencing

Code. 42 Pa.C.S.A. § 9781(b); Commonwealth v. Urrutia, 653 A.2d 706,

710 (Pa.Super. 1995).

      The determination of whether a particular issue raises a substantial

question is to be evaluated on a case-by-case basis.     Commonwealth v.



                                     - 22 -
J. S61014/14


Maneval, 688 A.2d 1198, 1199-1200 (Pa.Super. 1997).                  Generally,

however, in order to establish a substantial question, the appellant must

show actions by the sentencing court inconsistent with the Sentencing Code

or contrary to the fundamental norms underlying the sentencing process.

Id.

        Appellant has not included in his brief the mandatory concise

statement of reasons relied upon for allowance of appeal from the

discretionary aspects of his sentence. A failure to include the Rule 2119(f)

statement does not automatically waive an appellant's argument; however,

we are precluded from reaching the merits of the claim when the

Commonwealth lodges an objection to the omission of the statement. See

Commonwealth v. Myers, 86 A.3d 286, 289, n. 3 (Pa.Super. 2014). Here,

the Commonwealth has not objected.4 Therefore, we will determine whether

there is a substantial issue requiring it to review the discretionary aspects of

the sentence imposed by the trial court.

        Appellant complains that his sentence was manifestly excessive

because the court failed to properly consider his age at the time of the

offenses, that he was not the gunman, and appellant’s prior record score of

zero.    (Appellant’s brief at 38.)    Such an argument does not raise a


4
  The Commonwealth erroneously states that “a statement of the reasons
relied upon for appeal is set forth in Martin’s brief as required by
Commonwealth v. Tuladzieki, 522 A.2d 17 (Pa. 1987), and
Pa.R.A.P. 2119(f).” (Commonwealth’s brief at 22 (emphasis added).) Our
review of appellant’s brief proves otherwise.


                                      - 23 -
J. S61014/14

substantial   question.   Commonwealth        v.   Edwards,   71     A.3d   323

(Pa.Super. 2013), appeal denied, 81 A.3d 75 (Pa. 2013), quoting

Commonwealth v. Dunphy, 20 A.3d 1215, 1222 (Pa.Super. 2011) (a

panel of this court has determined an allegation that the sentencing court

“failed to consider” or “did not adequately consider” various factors does not

raise a substantial question that the sentence was inappropriate).

      Judgment of sentence affirmed.



Wecht, J. joins the Memorandum.

Strassburger, J. files a Concurring Memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/27/2015




                                    - 24 -
     il                                                                 Circulated 02/27/2015 02:02 PM



 II                                    FILED IN MERCER COUNTY

                                        2012 OCT 16 AM II : 34
                                          KATHLEEN M. KLOOS
                                         CLERK AND REGISTER




 II
          IN THE COURT OF COMMON PLEAS OF MERCER COUNTY, PENNSYLVANIA
                                    CRIMINAL
 :1

          COMMONWEALTH OF PENNSYLVANIA:

                v.                                   ' /No. 121 Criminal 2012
                                                        No. 558 Criminal 2012
          DEVINE A. CAMPBELL


                                        APPEARANCES
Ii For the Commonwealth:           Robert G. Kochems, Esquire
                                   District Attorney's Office
                                   209 Mercer County Courthouse
                                   Mercer, PA 16137

          For the Defendant:       J. Jarrett K. Whalen, Esquire
                                   118 North Pitt Street
                                   Mercer, PA 16137


II                             MEMORANDUM OPINION AND ORDER

      ST. JOHN, J.

II              Defendant Devine A. Campbell who has been incarcerated in the Mercer

II County Jail since the beginning of 2012 is represented by a court appointed
      attorney, J. Jarrett K. Whalen, on a series of criminal cases.   First. at 121 Criminal

12012 the defendant is charged with murder of the second degree, two counts of                    l
                                                                     Circulated 02/27/2015 02:02 PM




    2012.

            Attorney Whalen was also appointed to represent a juvenile, Louis Y.

I Brewer, on unrelated cases at 18 Juvenile 2012 on February 29,2012 on an escape
Icharge and was also appointed on that date to represent him on an aggravated
I assault case at 540 Criminal 2012. Attorney        Whalen     appeared      before     the

    Honorable Robert G. Yeatts of this Court on July 20,2012 at 18 Juvenile 2012 on

    behalf of Mr. Brewer at a certification hearing when the District Attorney advised the

    Court and Attorney Whalen that Mr. Brewer, Devine Campbell and Anthony

i McMillan were going to be charged with a robbery that allegedly occurred on June 1,
I

    2012 in the Mercer County Jail, and that Attorney Whalen therefore had a confiict

    and could not continue to represent Mr. Brewer. Judge Yeatts entered an Order

    removing Attorney Whalen from Mr. Brewer's cases at 18 Juvenile 2012 and 540

    Criminal 2012 on July 20, 2012.   Notably, Attorney Whalen had not been appOinted



                                              2
                                                                               Circulated 02/27/2015 02:02 PM




    II by the Court to represent either Mr. Brewer or Devine Campbell on this alleged
         jailhouse robbery'
    I
    :1          Attorney Whalen filed a motion to withdraw as the attorney for Devine

    ICampbell at Nos. 121 and 558 Criminal 2012 based upon the conflict of interest he
    I alleges exists    because of his court appointment to represent Mr. Brewer on two

    II unrelated     cases because he was about to become a co-defendant of Mr.

         Campbell's on a totally unrelated alleged jailhouse robbery, to which Attorney

         Whalen was never appointed to represent either defendant.                  An evidentiary

I hearing was held before the undersigned judge on August 31, 2012.                               The
,
i Commonwealth took the position that there was no conflict of interest or appearance
I        of impropriety in the Campbell cases to which Attomey Whalen had already been

         appointed and the Brewer cases to which he was previously appointed.                     The

         parties submitted their respective memorandums in mid-September of 2012.

               The parties concede that Mr. Brewer has no connection to the cases

         encaptioned above with regard to Devine Campbell. The only arguable conflict is

         with regard to the alleged jailhouse robbery case involving Brewer, Campbell and

         McMillan.   Attorney Whalen has never represented any defendant on that case.
I
i That potential conflict was resolved with an immediate order preventing Attorney
I

     Whalen from representing Mr. Brewer on all of his cases. Attorney Whalen submits

Ithat he should also be removed from all of Devine Campbell's cases.


     lMr. Brewer was not charged until July 20, 2012 at 149 Juvenile 2012 with the aJleged jailhouse
     robbery. Likewise, Mr. Campbell was not charged at 150 Juvenile 2012 until July 20, 2012.

                                                    3
                                                                             Circulated 02/27/2015 02:02 PM



        II
        I'          Attorney Whalen argues that his continued representation of Devine

    ! Campbell in cases unrelated to Mr.        Brewer, both of whom have different interests,
    I
    II creates       the possibility that his judgment could be impaired or that his loyalty be

    !I divided if he continues to represent Devine Campbell.        However, there are no facts

    I, or cogent theories that have been presented to the Court to support this argument.

    ! In point of fact,     Attorney Whalen is not and has not represented multiple clients in

    l one or more of these cases.         Nor is he engaging in dual representation that would

    I create a conflict of interest.      Notably, Attorney Whalen was unable to point to any

             facts or circumstances where he obtained any information in representing Brewer

             that would call into question his loyalty to Mr. Campbell since he no longer
    ,
    I        represents Mr. Brewer on any cases and Mr. Brewer is not involved in any wayan

             the cases to which Mr. Whalen has been appointed to represent Mr. Campbell.        Nor

             has Attorney Whalen had any conversations with either defendant on the jailhouse

I robbery.
                   Attorney Whalen also argues that Rule 1.7 of the Rules of Professional

         Conduct prevent a lawyer from representing a client if he has a concurrent conflict of

         interest with another client.    A lawyer has a concurrent conflict of interest if his
I
I
~        representation of one client will be directly adverse to that of another or if there is a
I
         significant risk that that could occur or could materially limit the lawyer's

         responsibility to another client.   However, there is and was not any concurrent

         conflict of interest in Mr. Whalen representing defendant Campbell in the

         above-captioned cases even though he was appointed to represent Mr. Brewer in

         cases unrelated to the subject cases. The potential confiict of interest arose when
                                                    4
                                                                    Circulated 02/27/2015 02:02 PM




     it was determined that Mr. Campbell would be a co-defendant prospectively with Mr.

     Brewer in the jailhouse robbery case and was resolved by Mr. Whalen's immediate

I removal from all of Mr. Brewer's cases.      In addition, Attorney Whalen has not been

     appointed to represent Mr. Campbell on the jailhouse robbery case.

II             Mr. Whalen also argues that his representation of Mr. Campbell is now

    Ilimited   since he is not appointed to represent Mr. Campbell on all of his cases,

Iincluding the alleged jailhouse robbery case.      Mr. Whalen therefore argues that he

! cannot       obtain a comprehensive package plea agreement for Mr. Campbell. This

     argument is specious, however, because no defendant has the right to a plea

I bargain, a comprehensive plea agreement andlor the right to have only one attorney
i assigned to represent him in all of his pending cases. Furthermore, the District

     Attorney's memorandum dated September 14, 2012 expressly states on page 2 that

     Mr. Campbell would not be prevented from obtaining or pursuing a global plea

I agreement on all of his cases even though he may have multiple attomeys.          In fact,

     the District Attorney noted in his memorandum that the Commonwealth would meet

, with all attorneys simultaneously if appropriate as it has done   in the past on other

I cases to negotiate global plea agreements.
I          Thus, IT IS THE FINDING OF THE COURT that Attorney Whalen does not
I
     have a conflict of interest in representing Devine Campbell at the above-captioned

     numbers, nor will his representation be limited because he is not appointed to

Irepresent Mr. Campbell on all of his pending cases.
           HENCE, THIS ORDER:



                                              5
                                                                  Circulated 02/27/2015 02:02 PM




                                                 FILED IN MEHCER COUNTY

                                                  2012 OCT 16 AM": 34
                                                  ·CKLAETRHKLEf N N. KLOOS
                                                             AND REGISTER




I' IN THE COURT OF COMMON PLEAS OF MERCER COUNTY, PENNSYLVANIA
I                            CRIMINAL

I
, COMMONWEALTH OF PENNSYLVANIA:

          v.                                    No. 121 Criminal 2012
                                                No. 558 Criminal 2012
I DEVINE A. CAMPBELL
I

                                      ORDER
I
I         AND NOW, on this 15~ day of October, 2012, IT IS HEREBY ORDERED that

/' the motion of J. Jarrett K. Whalen to be removed in the above-captioned cases is

I DENIED.
                                           BY THE COURT:




,
    rmb
                                                                     Circulated 02/27/2015 02:02 PM




                                                ,-




       IN THE COURT OF COMMON PLEAS OF MERCER COUNTY, PENNSYLVANIA
                                 CRIMINAL


       COMMONWEALTH OF PENNSYLVANIA :

                v.                                       No. 121 Criminal 2012

       DEVINE A. CAMPBELL


         FINDINGS OF FACT, CONCLUSIONS OF LAW AND PROTECTIVE ORDER

                This matter came before the Court for a hearing on February 15, 2013 on

       the motion of court-appointed trial counsel, Attomey J. Jarrett K. Whalen, Esquire,

       on his motion to withdraw as counsel for the defendant because of his prior

       representation of a new Commonwealth witness, Cedrick Dwight Boyd, and after

      the receipt of information from both defense la                  . .
                                                        wyers and the Dlstnct Attomey, the
      Court makes the following Findings of Fact:

                                       FINDINGS OF FACT
            1.        Defendant Devine A C   b     .
                               ,        . amp ell, IS charged with five criminal counts

     at the above term and number including murder of the second degree, robbery,
     etc., and Attomey Whale                    .
                                n was court-appointed to represent the defendant on April
     26, 2012.

           2.
                     This alleged incident occurred on December 30, 2011 .
II
                                                                 Circulated 02/27/2015 02:02 PM




             3.    Attomey Dustin Cole was court appointed to represent the defendant

     as a second chair trial lawyer on August 7, 2012.

II           4.    Attomey Whalen was retained to privately represent Cedrick Dwight

     Boyd at 331 Criminal 2011 on February 10, 2011 on serious sex offenses alleged

     to have occurred with a minor individual wherein he faces a potential five-year

     mandatory minimum tenm of incarceration for offenses that allegedly occurred on

     December 13, 2010 and where the criminal complaint was filed on January 6,

     2011.

             5.    Attorney Whalen represented Mr. Boyd through the preliminary

     hearing which was held on March 3, 2011 but was not retained to represent Mr.

     Boyd in the Court of Common Pleas and had no further direct communication with

     him after the preliminary hearing.

             6.    In December of 2012, the Commonwealth provided infonmation and

     discovery to Attomey Whalen that Cedrick Dwight Boyd was going to be called as

     a Commonwealth witness to testify to incriminating infonmation he received while

     incarcerated in the Mercer County Jail from defendant Campbell in this homicide

     case.

             7.   Attomey Whalen obtained infonmation from Cedrick Dwight Boyd

     during his representation of Mr. Boyd on an unrelated case that Attomey Whalen

 would be able to use to substantially undercut the credibility of his former client

 (Boyd) at the trial in this matter.

             8.   An in-camera hearing was held later this date in chambers with

 Attorney Whalen, the Court's law clerk and a court reporter with the consent of the
                                             2
II                                                                  Circulated 02/27/2015 02:02 PM


II
     Commonwealth attomey to ascertain the nature and extent of the confidential

     information relayed by Cedrick Dwight Boyd to Attomey Whalen during their

     attomey/client relationship.

            9.       The information obtained by Attomey Whalen from his former client

     during his representation of Mr. Boyd is not readily available and/or ascertainable

     except directly from Mr. Boyd.

            10.      The confidential information received by Attomey Whalen from Mr.

     Boyd could potentially be used to impeach Mr. Boyd's credibility at the homicide

     trial of Mr. Campbell; however, the admissibility of this confidential information is

     questionable.

            11 .     The information received in confidence by Attomey Whalen from Mr.

     Boyd is protected by the attorney/client privilege under Rule 1.6 of the Rules of

     Professional Responsibility and Attomey Whalen does not have a duty to disclose

     any of that information under the Rules of Professional Conduct, specifically Rule

     3.3.

                                    CONCLUSIONS OF LAW

            Defense counsel, Attomey Whalen, does not have an actual confiict of

     interest that precludes him from representing defendant Campbell in this homicide

     case because of Attomey Whalen's representation in an unrelated case of a chief

     Commonwealth witness, Cedrick Dwight Boyd. Furthermore, the defendant in the

     homicide case is not prejudiced by the continued representation by Attomey

     Whalen at the trial in this matter because Attorney Whalen is barred from

 disclosing any of the information previously received from Mr. Boyd during his

                                              3
                                                                 Circulated 02/27/2015 02:02 PM




attorney/client relationship which existed from February 10, 2011 through July 12,

2011 and where all communications between Attorney Whalen and his former

client were concluded by the end of March of 2011 before Attorney Whalen was

appointed to represent the defendant in this homicide case.           In addition, the

information that is arguably impeachment material that was received during this

confidential relationship by Attorney Whalen may not be admissible to impeach Mr.

Boyd if he were called as a witness by the Commonwealth against Mr. Campbell,

because it is protected by the attorney client privilege and may not otherwise be

admissible under the applicable Rules of Evidence.

       Furthermore, Attorney Whalen does not have a duty under the Rules of

Professional Conduct per Rule 3.3 to disclose to the Court and to the parties the

confidential information he received from Mr. Boyd .         IT IS FURTHER THE

FINDING OF THE COURT that defendant Campbell would not be prejudiced by

the continued representation by Attorney Whalen because if he were removed,

then new counsel would not be privy to the information anyway held by Attorney

Whalen. Attorney Whalen's information in effect is no different than information

parties typically have in other cases that is inadmissible because it has been

suppressed or is protected by a privilege.

       Hence, Attorney Whalen's motion to withdraw as counsel for defendant

Campbell in this matter will be denied subject to the following Protective Order:




                                         4
                                                                                 Circulated 02/27/2015 02:02 PM




                                                                         ,   ,


                                          I
                                           '''J ,..
                                                 I
                                                       I
                                                      II
                                                            ,
                                                           -4
                                                                  r
                                                                  i   Z: 39



     IN THE COURT OF COMMON PLEAS OF MERCER COUNTY, PENNSYLVANIA
                               CRIMINAL


     COMMONWEALTH OF PENNSYLVANIA :

            v.                                                  No. 121 Criminal 2012

     DEVINE A . CAMPBELL


                                   PROTECTIVE ORDER

            AND NOW, on this 4- day of March, 201 3, IT IS HEREBY ORDERED that

     the motion by Attomey Whalen to withdraw as defense counsel in this matter

II based upon his prior representation of the Commonwealth witness, Cedrick
     Dwight Boyd , is DENIED. IT IS FURTHER ORDERED that Attorney Whalen shall

     not participate at the trial in this matter in cross-examining Cedrick Boyd if he is

     called as a witness by the Commonwealth nor shall Attorney Whalen disclose any

     information   he   received   from   Cedrick          Boyd       during     Attomey       Whalen's

     representation of Mr. Boyd from February 10, 2011 through July 12, 2011, to any

     other person, absent further Order of Court.

                                               BY THE COURT:
II


                                              ~
                                              -=C"h'-n:-s.-t:-o1:O-:e;ir-J: .- J"'-!h'n-'-:-~:-=Ud=g=e---'J·
                                                                       S::c(.L

     rmb                                                                                                       ~

                                                                                                               I
                                                                                                               ,
                                                               Circulated 02/27/2015 02:02 PM




 IN THE COURT OF COMMON PLEAS OF MERCER COUNTY, PENNSYLVANIA
                           CRIMINAL


COMMONWEALTH OF PENNSYLVANIA :

      v.                                       No, 121 Criminal 2012

DEVINE A. CAMPBELL


                                RULE 1925 OPINION

      Appellant, Devine A. Campbell , was convicted by a jury on November 21 ,

2013 of the following crimes:

              1.    Robbery by attempting to enter Basilone's Bar and
      Threaten Another with Serious Bodily Injury wrth a Handgun in
      violation of 18 PS § 3701(a)(1)(ii);

            2.    Criminal Conspiracy to Commit Robbery with Joshua
      Lee Stewart inside of Basilone's Restaurant and Bar in violation of
      18 PS §§ 903(a)(1) and 3701(a)(1)(ii);

            3.      Robbery by Inflicting Serious Bodily Injury to William
      Basilone in violation of 18 PS § 3701 (a)(1)(i);

            4.     Criminal Conspiracy to Commit Robbery with Joshua
      Lee Stewart as to William Basilone in violation of 18 Pa.C.S.A. §§
      903(a)(1) and 3701 (a)(1)(i); and

              5.    Murder of the Second Degree of William Basilone in
      violation of 18 Pa .C.SA § 2502(b) .

      These offenses occurred on December 30, 2011 when appellant was 17

years of age   Prior to his conviction , the United States Supreme Court ruled that
                                                                    Circulated 02/27/2015 02:02 PM




    mandatory life sentences for homicides committed by persons under the age of 18

    without the possibility of parole was unconstitutional. Miller v. Alabama , _      U.S.

    _ , 132 S.Ct. 2455 (2012). Pennsylvania law at the time of the Miller decision

    was that any person convicted of second degree murder must serve a mandatory

    term of life imprisonment (18 Pa .C.S.A. § 1102(b», and the Parole Board was

    prohibited from paroling inmates serving a life sentence.      See 61 Pa.C.SA §

II 6137(a)(l )   (Purdon's 2010) . Shortly thereafter, the Pennsylvania Superior Court

    held that "a mandatory sentence of a term of life imprisonment without the

    possibility of parole for a juvenile offender is cruel and unusual punishment and a

    violation of the Eighth Amendment of the United States Constitution and Article I,

    Section 13 of the Pennsylvania Constitution." Com. v. Knox , 50 A.3d 749, 769 (Pa.

I Super. 2012).
I       Also prior to appellant's conviction in this case, the Pennsylvania legislature

    responded by adding Section 1102.1 to Title 18 regarding sentencing of persons

    under the age of 18 who are convicted of murder, which became effective October
I
125, 2012. Thus, the law of Pennsylvania pertinent here provided that a person

    convicted of murder of the second degree after June 24, 2012 who was under the
I

l age of 18 when the crime was committed , but who was age 15 or older, "shall be

    sentenced to a term of imprisonment the minimum of which shall be at least 30

    years to life." 18 Pa C.S.A. § 1102.1(c)(l) (Purdon's Supp. 2013).

          Thus, appellant was sentenced on December 4, 2013 for the second

    degree murder conviction pursuant to Section 1102.1(c)(l) to serve a term of

    imprisonment in a state correctional facility of not less than 35 years to life.

    Appellant was also sentenced at the same time on the other two convictions for
                                             2
                                                                    Circulated 02/27/2015 02:02 PM




    robbery and conspiracy to commit robbery to aggregate consecutive sentences of

    156 months to 40 years of imprisonment which was concurrent with the sentence

    imposed for second degree murder. Obviously, appellant IS eligible for parole on

    the second degree murder sentence as well as the other sentences.

          Appellant filed a timely post-sentence motion but did not challenge the

    legality of the sentence for murder of the second degree.         Instead, his sale

    challenge to the sentence is that the Court should not have exceeded the

II mandatory    minimum term of incarceration of 30 years and that it was an abuse of

II discretion   to impose a 35 year minimum sentence for his role In the murder of

    William Basilone by his co-defendant Joshua Lee Stewart during the commission
I
    of an armed robbery. The post-sentence motion was denied and the appellant

    filed a timely Notice of Appeal to the Superior Court of Pennsylvania.

I         Appellant raised the following nine issues in his Statement of Errors

I Complained of on Appeal:

                 1.     The Trial Court erred as a matter of law andlor abused
          its discretion in that the Trial Court denied undersigned counsel's
          Motion to Withdraw on October 15, 2012 based upon underSigned
          counsel previously representing Louis Yonte Brewer.

                  2.    The Trial Court erred as a matter of law andlor abused
          its discretion in that the Trial Court denied undersigned counsel's
          Motion to Withdraw on March 4, 2013, based upon undersigned
          counsel having previously represented Cedrick Boyd , and further
          prohibiting undersigned counsel from having any involvement in the
          investigation, preparation andlor cross-examination of Mr. Boyd , or
          relative to any defense witness who would potentially rebut any
          testimony presented by Mr. Boyd , which prevented undersigned
          counsel from effectively representing Defendant.

                 3.     The Trial Court erred as a matter of law andlor abused
          its discretion in that the Trial Court denied Defendant's Motion for
          Suppression relative to statements and written material between
          Defendant and Cedrick Boyd on March 28, 2013.
                                             3
                                                                Circulated 02/27/2015 02:02 PM




             4.     The Trial Court erred as a matter of law andlor abused
      rts discretion in that the Trial Court denied Defendant's Motion in
      Limine relative to autopsy photographs and x-rays of the victim on
      May 13, 2013.

              5.    The Trial Court erred as a matter of law andlor abused
      its discretion in that Trial Court denied Defendant's Motion for
      Continuance and Related Relief, filed on November 7, 2013, based
      upon new potential defense witnesses coming forward , the court
      appointed private investigator not completing tasks assigned to him,
      the need to find an untainted jury pool, and the potential for a jury
      viewing of the crime scene at the same time of the year as the
      alleged crime.

              6.     The Trial Court erred as a matter of law andlor abused
      its discretion in that the Trial Court denied in part Defendant's Motion
      in Limine relative to the conspiracy to impregnate the Vincent sisters
      and photographs obtained of co-defendant Joshua Stewart and
      Defendant via Joshua Stewart's Facebook page on November 14,
      2013 .

             7.     The Trial Court erred as a matter of law andlor abused
      its discretion in that the Trial Court assisted the Commonwealth in
      advising how to conduct direct examination of Commonwealth
      witness Tyree Sanders.

             S,     The Trial Court erred as a matter of law andlor abused
      its discretion in that Trial Court denied Defendant's Motion for
      Judgment of Acquittal upon Completion of the Commonwealth's
      Case and Defendant's Motion for Judgment of Acquittal upon
      Conclusion of All Evidence, both on November 21 , 2013.

              9.     The Trial Court erred as a matter of law andlor abused
      its discretion in that the sentence imposed by this Honorable Court is
      manifestly excessive and unreasonable, inasmuch as the Trial
      Court's sentence exceeded the mandatory minimum, failed to
      adequately consider Appellant's age, the rehabilitative aspect of
      sentencing, and the fact that the Defendant was not the shooter in
      this case .

I.    DID THE TRIAL COURT ERR IN DENYING THE LEAD DEFENSE
      COUNSEL'S MOTION TO WITHDRAW WHEN HE WAS TEMPORARILY
      APPOINTED TO REPRESENT LOUIS YONTE BREWER?

      The custom in homicide cases in Mercer County is to court appoint the

Public Defender's Office of Mercer County which would assign two lawyers to the
                                        4
                                                                                 Circulated 02/27/2015 02:02 PM




     case.         However, in this case, the Public Defender's Office was already

     representing appellant's co-defendant, Joshua Lee Stewart. ' Accordingly, Attorney

     J. Jarrett K. Whalen was appointed as conflict counsel as appellant's lead defense

     counsel and Attorney Dustin Cole was appointed to assist in appellant's defense.

     Attorneys Whalen and Cole at all times had their own separate and independent

II   law offices.

                 Appellant was arrested and incarcerated shortly after this homicide in the

     Mercer County Jail where he stayed throughout the case until he was sentenced .

I While          incarcerated, appellant was allegedly involved in an assaultfjail house

i robbery" which allegedly occurred on June I , 2012.                 Louis Y. Brewer was also an

     inmate in the Mercer County Jail at the time and had a juvenile petition pending at

     18 Juvenile 2012 for an alleged escape on February 29, 2012. One of appellant's

     defense attorneys, Attorney Whalen, was appOinted to represent Mr. Brewer at 18

     Juvenile 2012 being a case unrelated to appellant's homicide case.                          When       I


     Attorney Whalen appeared in another courtroom in the Mercer County Court of

II Common Pleas to represent Mr. Brewer at a certification hearing on July 20, 2012 ,
     Attorney Whalen and the Court was advised by the Commonwealth that Mr.

I Brewer and appellant were going to be charged with the Jailhouse robbery and that
I Mr. Whalen could           not continue to represent Mr. Brewer. Thus, Attorney Whalen

     was removed on all of Mr. Brewer's cases on July 20, 2012 and was not appOinted

     to represent appellant on the jailhouse robbery case.


             !   Joshua Lee Stewart was convicted by a jury two months before appellant at 122 Criminal
     2012 (as the gunman who actually shot and killed William Basilone) of both first and second degree
     murder, robbery and criminal conspiracy with appellant to commit robbery Mr. Stewart was
     sentenced on September 26, 2013      by the undersigned judge to serve a mandatory life sentence
     without parole because he was 18 years of age at the time of the offense.
                                                      S
                                                                    Circulated 02/27/2015 02:02 PM




             Attorney Whalen fi led a Motion to Withdraw in the homicide case as the

II   attorney fOf appellant because he had been appointed to represent Mr. Brewer on

" two unrelated cases. Notably, Mr. Brewer was not a witness for any party at any

     time dunng this homicide case, nor was there alleged to be any information

     obtained by Attorney Whalen from the Brewer case that would compromise him In

     the homicide defense of appellant.

II           An evidentiary heari ng was held on August 31, 2012 at which lime the

     parties stipulated to the facts and the Court later denied Attorney Whalen's Motion

     to Withdraw in the homicide case as appellant's attorney by Memorandum Opinion

     and Order dated October 15, 2012.        The Superior Court is directed to that

     Memorandum Opinion for a fu ller explanation of the Court's refusal to remove

     Attorney Whalen to be appellant's lead counsel in this homicide case. It should be

     noted that appellant had several cases pending at the same time as the homicide

     case and one of Attorney Whalen's theones as to why he should be removed as

     appellant's homicide attorney was that if he could not rep resent appellant on all

     cases, that appellant would be compromised in his defense by being unable to

     negotiate a global plea agreement with all cases through one attorney. Appellant,

     of course , is not entitled to have the same court appointed attorney on all cases

     but the Court generally attempts to do that in a small county for judicial economy.

     Nonetheless, the failure to do that does not amount to error and the lower court's

     Order refusing to remove Attorney Whalen as appellant's attorney should be

     affirmed .




                                             6
                                                                     Circulated 02/27/2015 02:02 PM




     II.    WHETHER THE TRIAL COURT ERRED IN DENYING LEAD DEFENSE
            COUNSEL'S MOTION TO WITHDRAW BECAUSE HE PREVIOUSLY
            REPRESENTED THE JAILHOUSE SNITCH , CEDRICK BOYD?

            Appellant's lead defense counsel Whalen filed a second Motion to Withdraw

     based on an alleged conflict of interest since he previously represented Ced rick

     Boyd in criminal proceedings. Mr. Boyd was incarcerated throughout the duration
II
     of this murder case and was transported back and forth between the Mercer

     County Jail and the state correctional facility at Albion. During that timeframe, Mr.

     Boyd claimed that he had         received written correspondence and/or oral

Irepresentations from appellant and his co-eonspirator regarding their alleged
     participation in the Basilone homicide/robbery.

           An evidentiary hearing was held on February 15, 2013 where it was

     established that Attorney Whalen was privately retained by Mr. Boyd on February

     10, 2011 to represent him at a preliminary hearing held on March 3, 2011 on

     sexual assault charges in Mercer County. See Transcript dated March 15, 2013 at

     pg 5-7. Furthermore, at that preliminary hearing Mr. Boyd discussed the simple

Iassault charge that was also pending against him regarding the same victim.
     Attorney Whalen was not retained by Mr. Boyd to represent him any further and

     his last contact with Mr. Boyd was on March 3, 2011 at the preliminary hearing.

           Attorney Whalen indicated that he obtained information from Mr. Boyd

     during his representation that was confidential and which he would be duty bound

     to use at appellant's trial to Impeach him if Mr. Boyd were to testify. Mr. Whalen

     Indicated that he would be able to cross-examine Mr. Boyd by using confidential

     information that would totally impeach Mr. Boyd. Later on February 15, 201 3 the

     Court held an in-camera hearing where Mr. Whalen put on the record in the
                                              7
                                                                      Circulated 02/27/2015 02:02 PM




 absence of the Commonwealth's attorneys and defense attorney Cole the precise

 information that he would use on cross-examination. The transcript of that in-

 camera hearing has been sealed.

        The trial court subsequently entered an Order denying Attomey Whalen 's

 Motion to Withdraw in appellant's murder case, but ordered that Attorney Whalen

 was prohibited from participating in any way in the cross-examination of Mr. Boyd

 if he were to testify, or in preparing Attorney Cole for that cross-examination and/or

 revealing any confidential information to Attorney Cole or any other person that

 came from Mr Boyd .

        While appellant's murder case slowly made its way to trial, the

 Commonwealth continued to represent that they intended to call Mr. Boyd in its

 case   in   chief to   incriminate appellant with      regard   to     his   role   in   this

 homicide/robbery. Mr. Boyd was also listed on the Commonwealth's witness list.

 However, Cedrick Boyd was never called by the Commonwealth at

 appellant's jury trial. Hence, if the trial court's ruling denying Attorney Whalen'S

 motion to withdraw was in error, then it is harmless error since Mr. Boyd played no

 role in appellant's trial in his conviction. Nonetheless, this Court suggests that the

IMotion to Withdraw was properly denied and that it should be affinmed on appeal.
 III.   DID THE TRIAL COURT ERR IN DENYING APPELLANT'S MOTION TO
        SUPPRESS INFORMATION OBTAINED BY THE JAILHOUSE SNITCH ,
        CEDRICK BOYD?

        Once the defense learned that the Commonwealth had a witness named

II Cedrick Boyd who it intended to call at tnal to testify against appellant and his co-
 defendant at his separate tnal, from information allegedly obtained while he was

 an inmate at the Mercer County Jail with appellant and his co-defendant, both
                                           8
                                                                    Circulated 02/27/2015 02:02 PM




 defendants filed motions to suppress the information obtained by Mr. Boyd

 primarily on the theory that he was acting as a listening post for the government

 and obtained this information without advising appellant of his constitutional right

 to remain silent andlor consult with an attorney. Evidentiary hearings were held on

 this suppression motion on March 6 and 28, 2013 at which time both co-

 defendants were present and represented by their respective defense teams.

 Appellant's second lawyer, Dustin Cole, conducted the cross-examination of

 Cedrick Boyd in light of this Court's Order prohibiting Attomey Whalen from being

 involved.

        Following the hearings, the Court made Findings of Fact and Conclusions

 of Law and entered an Order on March 28, 2013 denYing appellant's motion to

 suppress the information obtained by Cedrick Boyd allegedly from both defendants.

 The suppression court held that appellant's Fifth andlor Sixth Amendment Rights

 were not violated in that Cedrick Boyd was not acting as a government Infonmant

 or agent at any time that he received the alleged incriminating infonmation, The

 appellate court is directed to the Findings of Fact and Conclusions of Law dated

IMarch 28, 2013 and suggests that the suppression court's ruling be affirmed on

, appeal. Furthenmore, this issue is both without merit and moot because Cednck

 Boyd as indicated above did not testify at appellant's jury trial. Thus, any err, if any,

 committed   by the suppression court would be harmless.

 IV.    DID THE TRIAL COURT ERR IN DENYING APPELLANT'S MOTION IN
        LIMINE REGARDING CERTAIN AUTOPSY PHOTOGRAPHS AND X-RAYS
        OF THE VICTIM'S INJURIES?

        Defense counsel filed a Motion In Limine on May 13, 2013 challenging

various items of evidence that the Commonwealth had previously indicated it had
                                            9
                                                                           Circulated 02/27/2015 02:02 PM




 intended to introduce at the trial in this matter. That motion was granted in part

 and denied in part by the trial court and the Commonwealth also agreed on its own

 not to use various exhibits as well. A status conference/pre-trial hearing was held

Ion May 13, 2013 which was transcribed '

         Argument was conducted on May 13, 2013 at a status conference on this

 Motion in Limine See May 13, 2013 Transcript pgs. 4-7. Appellant's attorney was

Iessentially arguing that the photographs of decedent's body on the autopsy table
II depicting   the various entry and exit wounds and the x-rays demonstrating the

, presence of bullet fragments, were irrelevant because appellant was willing to

 stipulate to the cause of death. However, the Commonwealth was not willing to

 stipulate to cause of death and in fact called at trial the medical examiner to show

 the various entry and exit wounds and to identify various bullet fragments that

 were removed from the body which were marked as other Commonwealth exhibits.

 (See Trial Transcript, Vol. II, pgs. 38 to 64 for testimony of Dr. Joseph S. Ohr and

Ithe   admission of these exhibits.)        Part of the Commonwealth's motive behind

 presenting these photographs was to demonstrate that a single weapon being

 a .22 caliber was used to shoot Mr. Basilone multiple times at various angles as he

 tried to get away. It is notable that appellant's attorney was not arguing that the

 photographs were too bloody or too shocking.

         The record of the May 13, 2013 argument on appellant's Motion in Limine

 does not establish exhibit numbers to which the motion is applicable when these

       2 The tnal court had previously held a pre-tnal conference on April 25, 2013 at whIch time
 the Commonwealth displayed through the evIdence presentation equipment close to 200
 photographs that could be viewed by the Court. defense attorneys, appellant and the co"defendanl.
 See generally, Transcript dated Aprit 25, 2013, pgs 15 to 42 . The preview of autopsy photos and
 lHays begIns on p 26 .

                                                10
                                                                           Circulated 02/27/2015 02:02 PM




 photographs were ultimately admitted at trial.              Accordingly, the trial court has

 examined the transcript of the trial and the exhibits and has identified 11

 photographs' that are photographs of the decedent's naked body apparently lying

 on an autopsy table prior to the actual autopsy itself. These photographs are in

 color and are from various angles showing the front, back and side of the

 decedent where the various bullet wounds entered and/or exited his body. These

 photographs contained no blood and merely appear to depict puncture wounds,

 These photographs also are not inflammatory, gory in any way, nor shocking.

 They were also admitted without objection at tnal. See Tr Transcript Vol. II, at pg,

 62.

          Appellant was also objecting to x-rays and the trial court has reviewed the

 record and identified four trial exhibits which are photographs of x-rays purportedly

 depicllng the presence of bullet fragments in decedent's body,                       4    These

I photographs/x-rays are in color but are not inflammatory, gory, or in any other way

 offensive or shocking , They are relevant to show that the fragments of bullets

 retrieved from decedent's body were eventually identified as ,22 ca liber and are

 also relevant to show the use of a deadly weapon on vital parts of the decedent's

 body to support the Commonwealth's burden to prove elements of the robbery and

 homicide charges, These were also admitted without objection at trial, Id

          While trial counsel did not object at trial to the admission of these exhibits

 now beIng challenged on appeal , he preserved his objection in his Motion in

 Limine     The Court's comparison of the record of the slide show preview on April



       3   See Commonwealth exhibits 43, 44, 47 , 53-57, 61 , 62 and 65.
       4   See Commonwealth exhibits 50, 58 and 66-$7
                                              11
                                                                      Circulated 02/27/2015 02:02 PM
II

     25, 2013 with the admitted triat exhibits, in conjunction with the Court's intimate

     knowledge of the case, reveats that the trial exhibits of the autopsy and x-rays are

     the same as those objected to by the defense in its Motion in Limine filed May 13,

     2013. Nonetheless, the Commonwealth has the right to present evidence to prove

 j its case rather than enter into stipulations regarding the cause of death as it did

     here. Accord ingly, the trial court's ruling denying the Motion in Limine should be

     affirmed .

     V.     DID THE TRIAL COURT ERR IN DENYING APPELLANT'S PRE-TRIAL
            MOTION FOR A CONTINUANCE OF THE TRIAL AND RELATED RELIEF?

II          Appellant's attorney filed motions to continue the trial from the November

 ,2013 trial term with motions filed on November 7 and 12,2013. Appellant argued

     that the defense needed additional time to allow its court appointed investigator to

     interview several witnesses to impeach the credibility of the jailhouse snitch,

     Cedrick Boyd . In addition , defense believed that it may be requesting a view of

     the alleged crime scene and that it would be more appropriate for that view to

,occur closer to the date of the offense which was at the end of December. Finally,

     appellant believed that a continuance was needed to allow further time to pass

     between the guilty verdict on his co-defendant's trial which occurred on September

     17, 2013 to help insure that they did not have a tainted jury pool from the adverse

     press coverage of the first trial. Appellant also wanted the Court to appoint an

,, attorney to help Attorney Cole prepare to cross-examine the jailhouse snitch and
I
:present Impeachment witnesses because Attorney Cole lacked experience and

 lead defense counsel (Atty. Whalen) was conflicted out of this part of the case.




                                             12
                                                                        Circulated 02/27/2015 02:02 PM




I The motions were denied .       The parties were able to pick an impartial jury, no view
:
    of the scene was requested and the jailhouse snitch did not testify.

           The merits of these motions to continue the trial were discussed in

    chambers, off the record, with the attorneys prior to jury selection and in court on

    November 12, 2013.       The motion itself actually sets forth the grounds for the

    request, and the trial court formally entered an Order denying the motions.           See

h ranscriPt dated November 12, 2013 . Appellant himself stated to the Court under

    oath that he did not want a continuance.           Id, at pgs, 14-15.     In any event,

    appellant's ground for err on the refusal to grant a continuance and for assignment

    of a third attorney is both moot and meritiess,

           Appellant had previously filed a motion for a change of venue because of

II pre-trial   publicity which was held in abeyance until completion of jury selection

Iwhich included general voir dire as weH as individual voir dire. The motion for

ichange of venue was denied by Order dated November 14, 2013 upon selection of

    a fair and impartial jury, Thus, it is apparent that the parties were able to pick a fair

I and   impartial jury despite the pre-trial publicity and the recent conviction of the co-

    defendant of murder in the first degree, murder of the second degree and two
I
. counts of robbery and conspiracy to commit robbery,

           The grounds that the Court erred in denying the motion to continue the trial

    to get it closer to the end of December is also without merit.          First of all, the

    defense never requested a view of the alleged crime scene (Id, at 35) and even if

    they had, the view would have been substantially similar because the trial was

    occurring just before winter and the only difference would have been a few bushes

    or trees that might have had leaves on it in November which actually would have
                                              13
                                                                      Circulated 02/27/2015 02:02 PM




     aided the defense theory that Commonweatth witness. Tyler Kalenic, could not

     have seen the shooting by looking up the alley from the rear of his home. In

     addition. there were numerous photographs of the scene both at nighttime when

     the crime occurred and in the follOWing days from multiple angles which enabled

     the defense to present its theory that Mr. Kalenic's view of the shooting in the alley
:t
     beside Basilone's Bar was obstructed in some way.

            Finally, the most merit in the motion to continue was that the court

     appOinted investigator had not completed interviews of potentiat witnesses who

 Iwould impeach the credibility of Cedrick Boyd, if he were to testify on behalf of the
 ICommonwealth . There were four or five potential defense witnesses that needed
     to be Interviewed who were Incarcerated in state correctional facilities .        Upon

     learning of those individuals, the trial court ordered the Sheriff of Mercer County to

     transport them to the Mercer County Jail so that they could be interviewed by the

     defense and used at tnal as witnesses.            As it turned out, however, the
II
     Commonwealth elected not to call Cedrick Boyd at this trial. Hence, the jury did

     not have any Information about Mr. Boyd or any jailhouse snitch, and that there

     was no need for any of these rebuttal defense witnesses so they were transported

     back to their various institutions during the trial     Accordingly, the trial court

I respectfully recommends that this assignment of err be denied.

I          Appellant's continuance motion also requested speCial relief in the form of

     the appointment of a third attorney for the sale purpose of assisting Attorney Cole

     in preparing for and cross-examining Cedrick Boyd . This assignment of error is

     MOOT since Mr. Boyd was not called to testify. Furthermore, Attorney Cole was

     capable of fulfilling this role based upon his training and expenence. Id. at pgs.
                                              14
                                                                    Circulated 02/27/2015 02:02 PM




  15-17       He had previously examined Mr Boyd at the suppression hearing ,

 observed another defense attorney cross him at the co-defendant's trial and had a

 transcript of testimony.      Hence, the trial court suggests that this assignment of

 error is both moot and without merit.

 VI.       DID THE TRIAL COURT ERR IN DENYING APPELLANT'S MOTION IN
           LIMINE TO PREVENT TESTIMONY THAT TWO FEMALE WITNESSES
           WERE IMPREGNATED BY THE RESPECTIVE BROTHERS OF THE CO-
           DEFENDANTS AFTER THE CRIME OCCURRED, AND EXCLUDE
           PHOTOGRAPHS OF APPELLANT AND HIS CO-DEFENDANT FROM CO-
           DEFENDANT'S FACEBOOK PAGE?

           Defense counsel filed a Motion in Limine on November 1, 2013 to exclude:

                 1      Evidence that the brothers of appellant and hiS co-
           defendant intentionally impregnated two Commonwealth witnesses;

                   2     Appellant's prior crimen falsi record ;

                   3.    Facebook photographs of appellant and co-defendant:
           and

                   4     Threats allegedly made to the jailhouse snitch

           The Commonwealth agreed not to introduce any evidence of the

 impregnation as a plot to divert the Vincent sisters' testimony, but it did plan to

Iintroduce testimony that they had children to their brothers after the homicide.     The

 Commonwealth also agreed not to introduce evidence of threats to Mr. Boyd,

 unless the defense opened the door. The objection as to Mr. Boyd became moot

II Since   he did not testify. The Commonwealth's evidence at trial was that Devine

II Campbell      and Joshua Stewart had been in contact throughout the evening of

 these crimes with two sisters, Cierra Vincent and Olivia Vincent, and that these

 sisters picked them up near the crime scene in their car and took them away after

 the robbery/homicide. Cierra Vincent was the operator of that motor vehicle and


                                              15
                                                                           Circulated 02/27/2015 02:02 PM




 the females were not implicated in the crimes and did not testify to any specific

 knowledge of the crimes. Nonetheless, Cierra Vincenl was called at the trial to

 testify with regard to various cell phone contacts she had with appellant during the

 evening and closer to the time of the shootings, and that she actually picked

 appellanl and the co-defendant up shortly after the shoaling at the home of Tyler

 Kalenic wh Ich was located just down the alley from the crime scene.

        Cierra Vincent testified that she was 19 on December 30, 2011 when this

 offense occurred and that she was with her younger sister Olivia Vincent who was

 15 years old at the time of the alleged offense and they are now 21 and 17,

 respectively. Tr. Transcript Vol. II , pg . 491 , 506-508. After walking the jury through

the various cell phone contacts between herself and appellant,S she was asked if

she had any children to which she responded she had a g month old boy born

February 7, 2013 and that Eric Stewart was the father of that child . Id. at 507.

She also testified that he is the brother of co·defendant, Joshua Lee Stewart, and

that her sister Olivia has a girl who is 10 months old and was born on January 16,

12013 and that the father of her daughter, Dre Campbell, is the brother of the

appellant. Id. at 507-508

        It was this testimony that appellant's attorney attempted to prohibit because

of the possibility that the jailhouse snitch would testify that he was told by appellant,

that appellant and his co·defendant hatched a plot while in jail to have their

brothers impregnate the Vincent sisters theoretically in the hopes of preventing

        5 Ms. Vincent knew appellant and hiS co-defendant, and knew that appellant did not have a
cell phone and was usmg co-defendant's cell phone fd at 498. She had Mr Stewart's phone
contact Information from her pnor phone contacts with him Id. The Commonwealth showed
photographs taken from her cell phone depicting the time and duration of contacts between her and
appellant the night of the murder. See Commonwealth's Exhibits 23, 25, 28 through 32, and 36 . Id.
al pgs 499-504
                                               16
                                                                          Circulated 02/27/2015 02:02 PM




    them from testifying at the trial. Of course, Cedrick Soyd never testified so the jury

    never learned of that alleged plot, nor of any alleged threats against him.

           Defense counsel's argument is th us reduced to the contention that the jury

    should not even be permitted to know the blood relationship of these young

    women to either defendant. In short, the trial court denied the motion as to this

    testimony because that connection might be re levant to either side in establishing

    or cha llenging the credibility of Cierra Vincent's testimony. The Superior Court is

    directed to pages 48-57 for a lengthy discussion between the attorneys and the
I
ICourt for the Court's rationale.   Tr. Transcript, Vol. I, pgs. 48-57.

           The Court also engaged in a lengthy discussion with the attorneys on the

    record about the foundation necessary to admit photographs of appellant andlor

, his co-conspirator, Joshua L. Stewart, from Facebook.       Id. at pgs. 36-48 . Defense

I counsel   co ntended that the Commonwea lth cannot establish a foundation as to

    authenticity of DIGITAL PHOTOGRAPHS without calling a witness from Facebook

    or a cell phone company.
I
          The Commonwealth prese nted various witnesses and numerous exhibits at

    trial to establish that appellant, co-defendant Joshua Lee Stewart, and a juvenile

    named Tyler Kalenic conspired to rob Sasilone's Sar and Restaurant at gunpoint.

    The bar had video surveillance cameras mounted on the outside and inside of the

    bar which captured some of the actions of these three individuals when they tried

    to carry out this armed robbery. The video surveillance record ings were played

    several times to the jury through several witnesses who walked them through that

    night and identified each of the individuals depicted in the video. Tyler Kalenic

    was not charged by the Commonwealth as he eventually abandoned his efforts in

                                            17
                                                                     Circulated 02/27/2015 02:02 PM




    the alleged robbery, so he testified under a grant of immunity.         His testimony

    clearly identified appellant and co-defendant Stewart as the two individuals

    depicted in the video surveillance recordings as well as himself when he entered

    the bar earlier in the evening and faked purchasing a pizza so that he could

    determine how many people were In the bar.          See Commonwealth Exhibit 71

    which is the flash drive of the video surveillance recordings.

             The Commonwealth also introduced still photographs taken from the

    surveillance video of the alleged robbers. See Commonwealth Exhibits 5 through

    8.   The co-defendant, Joshua Lee Stewart, who was identified by various

    Commonwealth witnesses, is seen on the videos wearing two different hoodie
I
    sweatshirts. He is seen at one point wearing a bright yellow hoodie with the word

    "Steelers" in black letters across the chest and in other parts of the video is seen

    wearing a light gray hoodie sweatshirt with the "Champion" logo on it with a large

    "C" on the front. The Steeler hoodie was ultimately seized from the co-defendant

Iwhen        he was booked at the police station on January 3, 2012. Also confiscated

    from the co-defendant was his cell phone and a "O"-ring which contained a key

    and a small rectangular Rite Aid card. The ring itself was pinkish in color. The

    Commonwealth also seized a gray hoodie sweatshirt bearing the Champion logo

I from the home of Tyler Kalenic which was admitted as Exhibit 72. Appellant was

    identified in the surveillance video as wearing the same dark colored hoodie at all

    times.
I
             In order to prove that the individuals in the surveillance video were the

    appellant and the co-defendant Stewart, the Commonwealth also introduced the

    co-defendant's cell phone which was admitted into evidence without objection as
                                             18
                                                                    Circulated 02/27/2015 02:02 PM




II Commonwealth       Exhibit 17.     The   Commonwealth     then    extracted     several

 photographs from the co-defendant's cell phone which were admitted over

 objection as Commonwealth's Exhibits 22 , 23 and 131. Commonwealth Exhibits

 22 and 23 both appeared on co-defendant's Facebook page as well and were

 admitted into evidence as Commonwealth's Exhibits 38 and 39, respectively.

 Commonwealth Exhibits 22 and 23 are photographs from the co-defendant's cell

Iphone of pictures he purportedly took of himself in a mirror using that cell phone
Iwearing     either a yellow Steelers hoodie sweatshirt or a light gray Champion

, hoodie sweatshirt. Commonwealth Exhibit 23 IS a photograph of appellant and co-

II defendant   apparently with co-defendant's ce ll phone which was uploaded to

II Facebook    and admitted as Commonwealth Exhibit 39. Finally, Commonwealth

IExhibit    No 9 IS a self-portrait portraying co-defendant Stewart on Facebook

 wearing a Champion hood Ie sweatshirt with a D-ring hanging from his waist.

           The Motion in Limine specifically attacks the admissibility of any Facebook

 photographs but does not attack the admissibility of cell phone photographs.

INonetheless, it is clear throughout the transcript that defense counsel widened his
 objection orally at trial to include the cell phone photographs            All of these

Iphotographs      were Introduced into evidence by the Commonwealth's chief

I'investigator, Andrew J . Thomas. He testified at the beginning and the end of the

 Commonwealth's case in chief about the various exhibits. See generally Trial Tr..

Vol. I, pgs. 219 through 227; and Vol. II, pgs. 113-114. Officer Thomas testified as

to Exhibits 22, 23 and 131 that those photographs were on co-defendant's cell

phone which was admitted Into evidence as Commonwealth's Exhibit 17. The

photographs were printed out and used at trial to show the co-defendant wearing

                                            19
                                                                   Circulated 02/27/2015 02:02 PM




 the light gray Champion hoodie sweatshirt and the yellow Steeler hoodie

 sweatshirt that appear to be the same as were worn by co-defendant Stewart in

 the video surveillance tape.        The single photo (Commonwealth Exhibit 23)

 depicting appellant and co-defendant together was to prove that they knew each

 other.

            Defense counsel did not challenge the relevance of these photographs but

 simply challenged their admissibility based upon both the best evidence rule and

 the lack of proper authentication . During the argument pnor to trial on the Motion

 in limine, defense counsel's argument was limited to the Facebook photographs

 and he argued that the best evidence rule required that a representative from

 Facebook be called to establish whose Facebook account It was and that there

 had been no alteration or change in the photographs posted on that account. This

 of course would require the Facebook company to bring in the hardware that

 actually stored the digital images of appellant and co-defendant.            The best

 evidence therefore would be the actual hardware storage of the images which

Iwould      then be portrayed onto a screen with a printout to follow as the actual

 exhibit.     The Commonwealth here was not required by the Court to bring the

 company representative into Court with the computer hardware and there is no

 record to indicate the size of that hardware or whether or not it can even be

 transported to Court. A requirement that the Commonwealth prove that there has

 been no alteration or doctoring without evidence of such is an unreasonable

 burden to place on a party under the best evidence and authentication rules of

I evidence, so    long as the record contains evidence that the pictures are what they

purport to be.
                                            20
                                                                   Circulated 02/27/2015 02:02 PM




        Pennsylvania Rule of Evidence 901 simply requires the proponent of a

 piece of evidence to "produce evidence sufficient to support a finding that the item

 is what the proponent claims it is."      Rule 901 (a).   The rule also lists some

 examples of how to satisfy the identification andlor authentication requirement.

 Rule 901(b)(1) indicates the most basic rule of authentication which allows the

 item to be ,dentified through testimony of a witness with knowledge.            Hence,

II Officer Thomas' testimony at trial that all of the photographs of appellant and his
I co-defendant depicted each of them, since he came to know each of them

 throughout his investigation , and that Facebook photographs were obtained

 pursuant to a search warrant much later in the investigation. Hence, his testimony

 alone establishes the proper identification and authentication of these photographs

 of what they depict to be , i. e. photographs of appellant and co-defendant.

       Furthermore. the existence of Facebook photographs 38 and 39 obviously

 were transferred from the co-defendan!'s cell phone as Officer Thomas testified

that they appear to be the same photographs. Similarly, it would be unreasonable

" to require the Commonwealth to bring in a representative of the cell phone

company to testify that the digitally stored photographs on the cell phone were

accurate and unadulterated . Only if evidence was produced by the defense that

fabrication andlor alteration of photographs occurred , should the Commonwealth

be strapped with the burden of proving that they were not altered rather than in the

first instance being required to prove that they were not touched up.

       tn the event that the appellate courts take the position that Exhibits 9, 38

and 39 from Facebook did not constitute best evidence andlor were not properly

authenticated or identified , it would be harmless error because Exhibits 38 and 39
                                          21
                                                                   Circulated 02/27/2015 02:02 PM




were also admitted into evidence as photographs printed directly from co-

defendant's cell phone as Exhibits 22 and 23 and there is no special social

networking foundation requirement applicable to cell phone photographs that may

arguably be applicable to soc.al media photographs. Moreover, since the item that

actually stored Ihe photographs (the cell phone) was actually in evidence (which

was nol turned on or viewed by anyone dUring the trial), and the photos printed

therefrom actually show the phone in the picture as the camera , the pholos are

almost self-identifying . Hence, it is suggested that the appellate courts affimn the

Court's ruling .n denying the Motion .n Limine as to these photographs as well as

the trial rulings admitting these photographs.

       Finally, defense counsel's Motion in Limine sought to keep out vanous prior

convictions of the appellant. Paragraph 9 of the Motion in Limine lists some minor

misdemeanor offenses including theft by unlawful taking, a misdemeanor of the

third degree. At oral argument on this motion, defense counsel conceded that this

theft charge .s a proper crimen falsi offense that could be used to impeach the

defendant's credibility at trial if he were to testify. Accordingly, defense counsel

Iwithdrew the request to exclude the theft charge in his Motion in Lim.ne. The

Commonwealth also agreed not to use any of the other minor misdemeanors

which included possession of drug paraphernalia, simple assault, and summary

harassment and defiant trespass offenses as well as a compulsory school

attendance violation. Tr. Transcript Vol. I, pg. 37.

       In fact, at the trial in this matter the appellant elected to testify in his own

defense and he testified on direct examination that he had a prior conviction for a

misdemeanor theft charge. Tr. Transcript Vol. II , pgs. 226-227. Moreover, the
                                          22
II                                                                      Circulated 02/27/2015 02:02 PM




     Commonwealth did not seek to introduce any other prior offenses. Therefore. it is

     clear that the Motion in Limine was properly addressed as to pnor convictions and

     should be sustained on appeal.

     VII.   WHETHER THE TRIAL COURT ERRED IN ALLEGEDLY ASSISTING THE
            COMMONWEALTH ON HOW TO EXAMINE A COMMONWEALTH
            WITNESS.

            The Commonwealth called Tyree Sanders as a brief witness at trial.              Mr.

     Sanders was seen walking past Basilone's Bar on the sidewalk on the video

     surveillance tape and meeting appellant, co-defendant Stewart and Tyler Kalenic

     briefly about a half a block from the bar. However. Mr. Sanders was having an

     extremely difficult time on dIrect examination recalling the events of that evening,

     admitting that he could see himself walking on the video surveillance tape but not

     even remembering that he had testified at the preliminary hearing and the co-

     defendant's trial in the same witness chair in this matter. Tr. Transcript, Vol. II , pgs.

     339 to 344     A brief recess was then taken so that the district attorney could

     retrieve additional documents from his office to attempt to revive the witness's

     recollection. Id. at pgs. 343-44.

II          During the recess. the attorneys met with the Court in chambers off the

     record because the Commonwealth was surprised by the sudden lapse of memory

Il of Tyree Sanders. The recess lasted 54 minutes (Id at 344) but only part of that

     time was spent In chambers.

            After the recess, defense counsel reversed its position and objected to the

     Commonwealth being permitted to treat Mr. Sanders as a hostile witness. The

ICommonwealth          stated that its request was based upon the surprise of the

     witness 's testimony, so the objection was overruled. Id.
                                               23
                                                                    Circulated 02/27/2015 02:02 PM




           The Commonwealth proceeded to lead Mr. Sanders through the videotape

    surveillance to pOint out various objects on the video so that he can see himself

    and recall having a brief encounter with the robbers. Mr. Sanders slowly began to

    acknowledge his presence on the video and that he walked up the hill and crossed

    Roemer Boulevard and met three individuals in the middle of that street. !d. at 350.

    Mr. Sanders ultimately adopted the video as an accurate depiction of what he did

~I that night and the fact that he had a brief encounter with three people. !d. at 352.

    He also acknowledged having a little memory problem so the Commonwealth

    showed him a copy of his trial testimony from September 13, 2012 against the co-

    defendant. !d. at 353. Mr. Sanders ultimately acknowledged that the transcript

    contained his sworn testimony and it In fact refreshed his recollection that he did

    testify before. !d. at 354. The Commonwealth attorney then walked Mr Sanders
,
:through various portions of his prior testimony to revive his recollection of meeting

    up with three friends briefly that night. !d. at 354-57.

           Eventually, Mr. Sanders' recollection was refreshed that he met up briefly in

I: the middle of Roemer Boulevard as indicated on the videotape with friends named
    Knoxx, Louie and Tylor. He did not know their full names at the    ~me   and he was

    able to Identify Louie as the appellant seated at counsel table during the trial. /d.
I
    at 356-57 . Three other witnesses testified on the second day of testimony at the

    trial on November 19, 2013 after Mr. Sanders left the stand .

          The following morning, defense counsel requested to meet with the Court in

    chambers on the record. Tr. Transcript, Vol. II , pgs. 4-9. These few transcript

    pages contained recollections of the Court as to the unrecorded discussion in

chamber.s during the recess of Tyree Sanders' testimony. At that time, defense
                                              24
                                                                       Circulated 02/27/2015 02:02 PM




 counsel wanted to place on the record an objection to the guidance given by the

 Court allegedly during the unrecorded in-chambers discussion in the middle of the

 Sanders' testimony_ The discussion on this objection tried to memorialize the

 unrecorded in-chambers conference from the day before. The Court provided its

 recollection of the unrecorded chambers meeting by indicating that Mr. Sanders

 was now called for the third time as a witness for the Commonwealth. Id. at 6. He

Ihad   been a witness at the preliminary hearing on January 19, 2012 and as a

 Commonwealth witness at the first homicide tnal of the co-defendant, Joshua Lee

' stewart, on September 13, 2013. As memorialized by the Court, the discussion

Isurrounded the various ways to rehab ilitate andlor refresh the recollection of a
 witness with a failed memory. Included in that discussion was a way to see if the

 witness would adopt portions of a transcnpt from prior testimony as an accurate

II depiction   of his prior sworn testimony.      See Pa . Rule of Evidence 803 .1(3).

 Naturally, it was unknown how Mr. Sanders would respond to various questions

 after the recess about whether or not he accepted the transcript as an accurate

]! dePlction of his testimony andlor whether it wou ld refresh his recollection. Thus,

ij variOUS avenues were discussed generally as appropriate means of securing Mr.

 Sanders' truthful testimony in this case.

         Defense     counsel   objects   that     this   was   in   effect   coaching      the

,commonwealth on how to proceed in questioning Mr. Sanders. However, the goal

 of the Court was to review the appropriate Rules of Evidence with the parties out

 of Court to streamline the process in Court. Moreover, the Court was not being

biased to the Commonwealth in this discussion. For example, the record reflects

(ld. at pg . 9) that there was still a Crawford issue that would need to be addressed

                                             25
                                                                   Circulated 02/27/2015 02:02 PM




 before pages 7 and 8 of Mr. Sanders' testimony from the co-defendant's trial two

 months earlier could be admitted into eVidence. Defense counsel asked the Court

 what the Crawford issue was and the Court advised defense counsel that Mr.

 Sanders was not subjected to cross-examination by Mr. Campbell's defense team

 at the Stewart trial, and that there was an argument that any testimony not

 sublected to Mr. Campbell's cross-examination may not be admissible. Id. Thus,

 the Court was balanced in its treatment of both the Commonwealth and appellant,

 which demonstrated the Court's efforts to conduct a fair tnal for both parties in

 accordance with the Rules of Evidence.

        In addition , on another occasion , the Court also provided instructions to

II Attorney Dustin Cole for the defense with regard to the possible cross-examination
 of the jailhouse snitch , Cedrick Boyd, by Mr. Cole. See Tr. Transcript, Vol. I. pgs.

47-48. The Court pointed out to Attorney Cole (who was present two months

earlier at the Stewart trial to observe the testimony of Mr. Boyd) that he had

previously cross-examined Mr. Boyd and that he had also observed another

lattorney at Mr. Stewart's trial use a certain technique of cross-examination. He

may want to consider and weigh his options and tactics in   hiS   cross-examination of

Mr. Boyd If he were to testify at the Campbell trial based upon the success or

failure of techniques used previously by Attorney Cole or other defense counsel.

This passage is simply pointed out to the appellate courts to demonstrate the

even-handed approach of the trial court and the lack of any prejudice to appellant

in conducting his homicide trial at least as it relates to discussions andlor

,instructions to attorneys as to proper methods for examining witnesses in certain



                                         26
                                                                      Circulated 02/27/2015 02:02 PM




    situations. Hence, it is suggested that this issue raised by defense counsel be

    overruled

    VIII.    DID THE TRIAL COURT ERR BY DENYING APPELLANT'S MOTION FOR
             JUDGMENT OF ACQUITIAL UPON COMPLETION OF THE
             COMMONWEALTH'S CASE IN CHIEF AND/OR UPON CONCLUSION OF
             ALL OF THE EVIDENCE?

             In the first Instance, it must be understood that defense counsel's

    assignment of error on this issue is not applicable to the conviction for robbery and

    conspiracy to commit robbery of the Basilone Bar and Restaurant             Clearly the

    video surveillance tape recording showed appellant and Mr. Stewart trying to get

pnto the Basilone Bar to carry out their robbery plot, but the door was locked . Their

    unindicted co-conspirator, Tyler Kalenic, testified at trial of their conspiracy to rob

    the bar which was corroborated by the videotape recording of Mr. Kalenic going

    first into the bar during business hours to case the joint, followed by a visit inside

    the bar by co-defendant Stewart wearing a yellow Steelers hoodie sweatshirt, and
I
    then Ihe ultimate attempt by Mr Stewart and appellant to actually walk into the bar

    to conduct the robbery. Tyler Kalenic clearly testified as well of being shown

    the .22 caliber pistol by Mr. Stewart which he carried throughout the evening and

Ithat       appellant and Mr. Stewart asked him to join them In "hitting a lick"          Tr.
I

    Transcripl, Vol. I, pgs, 366-71 .

             Mr Kalenic also identified appellant and co-defendant from the video

    surveillance tape as well as still photographs. He walked the jurors through Ihat

    evening but testified that he gave up on the robbery plot before they ultimalely

    tried to enter the bar and went home which was located roughly seven houses

    north of the bar along an alley that was adjacent to the bar. He also noted that he


                                             27
                                                                    Circulated 02/27/2015 02:02 PM




    watched from his kitchen window back up the alley towards the bar and was able

    to see appellant and co-defendant go into the alleyway and then saw the decedent

    walk Into the alley and be shot multiple times by co-defendant Stewart. Finally, Mr.

    Kalenic testified that the appellant and Mr. Stewart then ran down the alley to his

    house where all three were picked up in a car by Cierra Vincent and driven away

    from the area. Mr. Kalenic also described the clothing worn at various times that

    evening by himself, co-defendant Stewart and appellant. The testimony of Tyree

    Sanders corroborated the identification of co-defendant and appellant and placed

    them near the scene of the crime shortly before it occurred . Taken together in a

    light most favorable to the Commonwealth, the Commonwealth had produced

    sufficient evidence to submit to the jury the robbery and criminal conspiracy to

    commit robbery and felony murder charges based upon what occurred in the alley

II outside   of the bar after they first attempted to enter the bar to commit robbery.

    Hence, it IS suggested that the denial of the defense Motion for Judgment of

    Acquittal following the Commonwealth's case in chief was appropriate and should

[I be sustained .

          In addition , it IS suggested that the denial of the Motion for Judgment of
I
    Acquittal upon completion of the entire case should likewise be sustained on

    appeal The defense presented one witness and that was appellant. He testified

    that he was 17 years of age at the time and admitted that he had a prior theft

lconvlction and that he had entered into an agreemenUconspiracy with Joshua

    Stewart and Tyler Kalenic to rob Basilone's Bar on December 3D, 2011. He also

Itestified   that it would be a robbery at gunpoint with the .22 caliber revolver

    possessed that evening by Joshua Stewart. Appellant also confirmed his identity
                                            28
                                                                 Circulated 02/27/2015 02:02 PM




 and the Identity of Mr. Kalenic and Mr. Stewart on the video surveillance tape and

 on still photographs. He also admitted that he was the individual that ultimately

 attempted to open the front door of Sasilone's Sar when they pulled their masks

 up to go inside to conduct the robbery but the door was locked.

         He further admitted that he then went into the alleyway next to the bar with

 the co-defendant and stood near the back of the Sasilone Sar building while the

 co-defendant was closer to the front of the building and that he saw the decedent

 come out of the bar and walk to the beginning of the alley at which time Mr.

 Stewart shot him multiple times.       They both then ran down the alley to Mr.

 Kalenic's house and were picked up shortly thereafter by Cierra Vincent and driven

 from the area.

         Appellant contended in his testimony that while he was in the alley, he did

 not have nor was there any plan to rob Mr. Sasilone or anyone else and that he

 was attempting to convince hiS friend , Joshua Stewart, to abandon any further plot

 to steal that night at gunpoint. Thus, while he admitted his participation in the

II initial robbery attempt and conspiracy of the bar itself, he denied any involvement
II other than   mere presence at the scene of the crime when the decedent was shot

 and killed by Mr. Stewart.

        Obviously, his denial was rejected by the jury. Therefore, it was proper for

 the trial court to deny the defense Motion for Judgment of Acquittal upon

 completion of the trial because of the credibility question that had to be resolved

 by the jury.




                                          29
                                                                    Circulated 02/27/2015 02:02 PM




 IX.     WAS THE SENTENCE IMPOSED ON THE OFFENSE OF FELONY
         MURDER MANIFESTLY EXCESSIVE AND UNREASONABLE BY
         EXCEEDING THE MANDATORY MINIMUM TERM OF INCARCERATION
         BY FIVE YEARS, AND DID THE SENTENCE COURT FAIL TO CONSIDER
         APPELLANT'S AGE, THAT HE WAS NOT THE SHOOTER AND HIS
         REHABILITATIVE NEEDS?

         Appellant is only challenging the sentence imposed for second degree

 murder.     A sentence hearing was held on December 4, 2013 and appellant's

 sentence for murder of the second degree in violation of 18 P.S. § 2502(b) when

 he was 17 years of age at the time of the offense was that he serve a term of

 incarceration in a state correctional facility of 35 years to life pursuant to 18 P.S. §

 11021(c)(1). He was also sentenced on the two robbery and criminal conspiracy

 to commit robbery conVictions but those were concurrent sentences.

         The murder in this case occurred on December 30-31 , 2011 . Appellant was

 17 years of age at the time and the person who actually shot the decedent was 18

 at the time and upon his conViction by a jury was sentenced to a mandatory life

 sentence without parole.       Pennsylvania amended its statute for sentences

 imposed for murder by persons under age 18 prior to appellant's conviction in this

 case.     The new statutory sentencing scheme in this case then called for a

mandatory minimum term of incarceration of 30 years with a maximum of life in

prison, with the possibility of parole. However, the Sentence Court imposed an

,I additional five years of incarceration on top of the mandatory minimum of 30 years.
It is this additional five year period that is being challenged by the appellant as

being excessive and unreasonable because he was not the shooter, was 17 at the

time and the Court did not allegedly address his rehabilitative needs.




                                           30
                                                                       Circulated 02/27/2015 02:02 PM




            Pennsylvania's sentencing code mandates that "the court shall follow the

    general principal that the sentence imposed should call for confinement that is

    consistent with the protection of the public, the gravity of the offense as it relates to

    the impact on the life of the viclim and on the community, and the rehabilitative

    needs of the defendant." 42 Pa. C.S.A. § 9721 (b) (Supp. 2013). The Court must

    also take into account the sentencIng guidelines applicable in each case.

           Appellant had a prior record score of 0 even though he had prior convictions.

    The offense gravity score for second degree murder was H-2 and the mitigated,

II standard and aggravated ranges all called for a sentence of 360 months (30 years)
    of incarceration . Naturally, the statutory limit provided in Section 1102.1 was a life

II sentence as a maximum.
            Appellant was 19 years of age al the time of his sentence heanng and the

    Sentence Court took Into consideration 11 letters submitted by family members of

    the decedent and decedent's friends .          Those individuals and others attended

    numerous pre-trial hearings and two jury trials as well as the sentence hearing and

II it   was obvious that this senseless murder had a substantial impact on family,

~friends and the community in general because Mr.          Basilone was a long-time fixture

lias was his establishment in the Farrell community for decades. The Court also

Iitook into consideration about 15 letters submitted on behalf of the appellant which
i
    portrayed a different side of him than was previously seen by the Court.

           Appellant had been Incarceraled since January 3, 2012 in the Mercer

    County Jail and the Court received a report from the jail indicating that he had poor

    adjustment while there including ten misconducts. Six of those misconducts were



                                              31
                                                                   Circulated 02/27/2015 02:02 PM




t omPleted . Id. at 16-17. The district attorney also argued that Mr. Campbell is

    highly manipulative and that he was involved in an escalating series of robberies

I for insignificant amounts of money. In fact , he and Mr. Stewart obtained nothing

    from the Basilone robbery/homicide . In conclusion , the Commonwealth argued for

    consecutive sentences     for   the   robberies to   the   murder charge.         The

I Commonwealth also pointed out that co-defendant Stewart was out of placement
    as a Juvenile on August 29, 2011 but that the robberies did not start until Mr.

ICampbell was released from placement two and one-half months later.         Id. at 20.
I
          Defense counsel conceded at the sentence hearing that appellant was in

    the juvenile system and is "not a success story. " Id. at 21 . Defense counsel also

apologized to the Basilone family for his inability to get appellant on the right track

when in the juvenile system . Id. at 22.

          The Court also revIewed with appellant at the sentence hearing his juvenile

record and asked appellant various questions about what was going on in hIS life

at that time.      Basically, appellant admitted being an adjudicated delinquent in

September of 2008 for possession of drug paraphernalia and was placed on

probation for six months. Id. at 26. He was removed from the community and

placed in shelter care after three months of probation because he was not going to

school and was starting to use marijuana and vodka. Id. at 27           He formed his

relationship with co-defendant Stewart at the end of 2007 . In February of 2009 ,

appellant was placed at Abraxas until June of 2009 and was placed back into the

community on probation but was returned into shelter care by October of 2009.

He was placed again in November of 2009 at the Northwest Academy Boot Camp

which is normally a six month intense program that appellant did not complete until
                                            33
                                                                    Circulated 02/27/2015 02:02 PM




 October of 2010. Appellant conceded that he had to do an extra SIX months in the

 program because he wrote a letter to Mr. Stewart threatening to hurt his probation

 officer. fd. at 28. Appellant also received a simple assault conviction in June of

 2011 and was at the Keystone Adolescent Center for about three and one-half

 months unlil he was ultimately released on November 14, 2011 , about 45 days

 before the homicide in this case. Appellant was still on juvenile probation at the

 time of this offense fd. at 29.

        The Sentence Court also noted that the Court took into consideration all of

 the Information in the pre-sentence investigation report and all of its observations

 of appellant In the 23 months that the case was pending in lhe Mercer County

 Court of Common Pleas at numerous pre-trial hearings and conferences. The

 Sentence Court noted that it observed an escalation in appellant's criminal

 behavior from lhe lower juvenile offenses to the armed robberyfhomicide case.

 The Court also noted the criminal disposition of appellanl in designing and

I planning this particular robbery and upgrading his criminal activities with the use of
Ia firearm .   fd. at 35. The Sentence Court also factored in the commission of a new

 crime while In the jail pending trial in this matter and the numerous misconducts

 while Incarcerated . In addition, the Court took into consideration that appellant

I and co-defendant involved a 15 year old in this armed robbery being Tyler Kalenic.
IThe Sentence Court also noted that the only remorse shown by appellant was at
 the sentence hearing and his genuineness was questionable. fd.

        Hence, the inclusion of five additional years on the minimum sentence on

the second degree murder conviction for appellant was not excessive nor

 unreasonable, and it was tailored to protect society from an individual's escalating
                                           34
                                                                     Circulated 02/27/2015 02:02 PM




    criminal conduct which continued throughout his Incarceration .          Hence, the

    Sentence Court respectfully suggests that the challenge to the sentence be denied .

                                           BY THE COURT:



    Date: April 29, 2014                 ~
                                         ~' ---TJ~~f_;_',"K7'-'='
                                                ...,...,.
                                                "'-"---;--'-l"
                                                          - c"'=:
                                                               -t.
                                           Christo~~ J. SI. JOhA, Judge
                                                                                 _        ,J .


rmb




I
I




                                           35